                                                                 Case 2:20-ap-01022-VZ     Doc 35 Filed 04/30/20 Entered 04/30/20 16:54:20   Desc
                                                                                            Main Document    Page 1 of 52



                                                                  1 SMILEY WANG-EKVALL, LLP
                                                                    Lei Lei Wang Ekvall, State Bar No. 163047
                                                                  2 lekvall@swelawfirm.com
                                                                    Robert S. Marticello, State Bar No. 244256
                                                                  3 rmarticello@swelawfirm.com
                                                                    3200 Park Center Drive, Suite 250
                                                                  4 Costa Mesa, California 92626
                                                                    Telephone:    714 445-1000
                                                                  5 Facsimile:    714 445-1002

                                                                  6 Attorneys for Defendant Yueting Jia

                                                                  7

                                                                  8                         UNITED STATES BANKRUPTCY COURT
                                                                  9                          CENTRAL DISTRICT OF CALIFORNIA
                                                                 10                                   LOS ANGELES DIVISION
                                                                 11 In re                                        Case No. 2:19-bk-24804-VZ
SMILEY WANG-EKVALL, LLP

                          Tel 714 445-1000 • Fax 714 445-1002




                                                                 12 YUETING JIA,                                 Chapter 11
                             3200 Park Center Drive, Suite 250
                               Costa Mesa, California 92626




                                                                 13                                 Debtor.      Adv No. 2:20-ap-01022-VZ

                                                                 14                                              REPLY TO PLAINTIFF'S OPPOSITION
                                                                      HONG LIU, an individual,                   TO MOTION TO DISMISS COMPLAINT
                                                                 15                                              UNDER FEDERAL RULE OF CIVIL
                                                                                                  Plaintiff,     PROCEDURE 12(b) FOR FAILURE TO
                                                                 16                                              STATE A CLAIM
                                                                                  v.
                                                                 17                                              Hearing
                                                                    YUETING JIA, an individual; and DOES 1       Date:   May 7, 2020
                                                                 18 through 20, inclusive,                       Time:   1:30 p.m.
                                                                                                                 Place:  Courtroom 1368
                                                                 19                              Defendant.              United States Bankruptcy Court
                                                                                                                         Edward R. Roybal Federal
                                                                 20                                                      Building
                                                                                                                         255 E. Temple Street
                                                                 21                                                      Los Angeles, CA 90012
                                                                 22

                                                                 23

                                                                 24

                                                                 25

                                                                 26

                                                                 27

                                                                 28


                                                                      2822183.2                                                                     REPLY
                                                                 Case 2:20-ap-01022-VZ                   Doc 35 Filed 04/30/20 Entered 04/30/20 16:54:20                                       Desc
                                                                                                          Main Document    Page 2 of 52



                                                                  1                                                       TABLE OF CONTENTS
                                                                                                                                                                                                           Page
                                                                  2

                                                                  3 I.            INTRODUCTION ..................................................................................................................1

                                                                  4 II.           THE COMPLAINT SHOULD BE DISMISSED BECAUSE THE PLAINTIFF
                                                                                  HAS NOT ESTABLISHED A DEBT UNDER STATE LAW .............................................3
                                                                  5
                                                                      III.        THE COMPLAINT SHOULD BE DISMISSED BECAUSE THE PLAINTIFF'S
                                                                  6               ALLEGED DEBT IS NOT RECOVERABLE FOR FRAUD ...............................................5

                                                                  7 IV.           THE COMPLAINT SHOULD BE DISMISSED BECAUSE THE PLAINTIFF
                                                                                  HAS FAILED TO STATE A CLAIM UNDER EITHER SECTION 523(a)(2)(A)
                                                                  8               OR SECTION 523(a)(2)(B) .................................................................................................10

                                                                  9               A.        The Plaintiff Failed to State a Claim under Section 523(a)(2)(A) ...........................10

                                                                 10               B.        The Plaintiff Failed to State a Claim under Section 523(a)(2)(B) ...........................13

                                                                 11 V.            THE COMPLAINT SHOULD BE DISMISSED WITHOUT LEAVE TO AMEND.........15
SMILEY WANG-EKVALL, LLP

                          Tel 714 445-1000 • Fax 714 445-1002




                                                                 12 VI.           CONCLUSION ....................................................................................................................16
                             3200 Park Center Drive, Suite 250
                               Costa Mesa, California 92626




                                                                 13

                                                                 14

                                                                 15

                                                                 16

                                                                 17

                                                                 18
                                                                 19

                                                                 20

                                                                 21

                                                                 22

                                                                 23

                                                                 24

                                                                 25

                                                                 26

                                                                 27

                                                                 28


                                                                      2822183.2                                                              i                                       TABLE OF CONTENTS
                                                                 Case 2:20-ap-01022-VZ              Doc 35 Filed 04/30/20 Entered 04/30/20 16:54:20                                 Desc
                                                                                                     Main Document    Page 3 of 52



                                                                  1                                               TABLE OF AUTHORITIES
                                                                  2                                                                                                                            Page
                                                                  3
                                                                      CASES
                                                                  4
                                                                      Alliance Mortgage Co. v. Rothwell, 10 Cal.4th 1226, 1240 (1995) .................................................. 5
                                                                  5
                                                                      Banks v. Gill Distribution Centers, Inc., 263 F.3d 862, 868 (9th Cir. 2001) .................................... 3
                                                                  6
                                                                      Christiansen v. Roddy, 186 Cal. App. 3d 780, 790 (1986) ............................................................... 5
                                                                  7
                                                                      EduMoz, LLC v. Republic of Mozambique, 2105 WL 13697385 at *15 (C.D. Cal. 2015) ............... 5
                                                                  8
                                                                      Grogan v. Garner, 498 U.S. 279, 283 (1991) ................................................................................... 3
                                                                  9
                                                                      Higgins v. Disney/ABC Int'l Television, Inc., 2009 WL 692701, at *8 (Cal. Ct. App. 2009) ......... 14
                                                                 10
                                                                      In re Barrack, 217 B.R. 598, 606 & 609 (B.A.P. 9th Cir. 1998) ...................................................... 7
                                                                 11
                                                                      In re Biring, 2012 WL 370877 at *5-6 (B.A.P. 9th Cir. 2012) ......................................................... 8
SMILEY WANG-EKVALL, LLP

                          Tel 714 445-1000 • Fax 714 445-1002




                                                                 12
                             3200 Park Center Drive, Suite 250
                               Costa Mesa, California 92626




                                                                      In re Chang Sup Han, 2013 WL 3404321 at *1-2 (C.D. Cal. 2013) ................................................ 8
                                                                 13
                                                                      In re Dobrayel, 287 B.R. 3, 7-8 (Bankr. S.D.N.Y. 2002) ............................................................. 6, 8
                                                                 14
                                                                      In re Henkel, 490 B.R. 759, 782 n.12 and 783 n.14 (Bankr. S.D. Ohio 2013) ................................. 7
                                                                 15
                                                                      In re Kosinski, 424 B.R. 599, 612 (B.A.P. 1st Cir. 2010) ............................................................... 15
                                                                 16
                                                                      In re Reingold, 2013 WL 1136546 at *10 (B.A.P. 9th Cir. 2013) ................................................ 7, 8
                                                                 17
                                                                      In re Sammons, 508 B.R. 426, 430 (Bankr. D. Alaska 2014) ........................................................... 4
                                                                 18
                                                                      In re Valle, 469 B.R. 35, 43 (Bankr. D. Idaho 2012) ........................................................................ 3
                                                                 19
                                                                      In re Vamvakaris, 197 B.R. 228, 230 (Bankr. E.D. Va. 1996) ......................................................... 7
                                                                 20
                                                                      In re Vanwinkle, 562 B.R. 671 (Bankr. E.D. Ky. 2016) ................................................................... 4
                                                                 21
                                                                      In re Wettstein, 2015 WL 1246052 at *11 (Bankr. C.D. Cal. 2015) ................................................. 7
                                                                 22
                                                                      Markey v. Club, 2008 WL 315698, at *8 (Cal. Ct. App. 2008) ...................................................... 14
                                                                 23
                                                                      Southern Union Co. v. Southwest Gas Corp., 180 F.Supp.2d 1021, 1038-39 (D. Ariz. 2002) ..... 5, 6
                                                                 24
                                                                      Ward v. Nat'l Entm't Collectibles Ass'n, Inc., 2012 WL 12885073, at *5 (C.D. Cal. 2012)............. 9
                                                                 25
                                                                      Winegar v. Gray, 204 Cal. App. 2d 303, 314 (1962) ........................................................................ 5
                                                                 26

                                                                 27

                                                                 28


                                                                      2822183.2                                                       ii                               TABLE OF AUTHORITIES
                                                                 Case 2:20-ap-01022-VZ                   Doc 35 Filed 04/30/20 Entered 04/30/20 16:54:20                                          Desc
                                                                                                          Main Document    Page 4 of 52



                                                                  1 STATUTES

                                                                  2 11 U.S.C. § 523 ............................................................................................................................. 1, 4

                                                                  3 11 U.S.C. § 523(a) ............................................................................................................................. 4

                                                                  4 11 U.S.C. § 523(a)(2) ........................................................................................................................ 7

                                                                  5 11 U.S.C. § 523(a)(2)(A) ........................................................................ 2, 3, 4, 7, 10, 11, 13, 14, 15

                                                                  6 11 U.S.C. § 523(a)(2)(B) ....................................................................................... 2, 3, 10, 13, 14, 15

                                                                  7

                                                                  8

                                                                  9

                                                                 10

                                                                 11
SMILEY WANG-EKVALL, LLP

                          Tel 714 445-1000 • Fax 714 445-1002




                                                                 12
                             3200 Park Center Drive, Suite 250
                               Costa Mesa, California 92626




                                                                 13

                                                                 14

                                                                 15

                                                                 16

                                                                 17

                                                                 18
                                                                 19

                                                                 20

                                                                 21

                                                                 22

                                                                 23

                                                                 24

                                                                 25

                                                                 26

                                                                 27

                                                                 28


                                                                       2822183.2                                                              iii                                  TABLE OF AUTHORITIES
                                                                 Case 2:20-ap-01022-VZ               Doc 35 Filed 04/30/20 Entered 04/30/20 16:54:20                          Desc
                                                                                                      Main Document    Page 5 of 52



                                                                  1 TO THE HONORABLE VINCENT P. ZURZOLO, UNITED STATES BANKRUPTCY

                                                                  2 JUDGE:

                                                                  3               Defendant Yueting Jia ("Mr. Jia") hereby submits this reply to the Memorandum of Points

                                                                  4 and Authorities in Support of Opposition to Defendant's Motion to Dismiss (the "Opposition")

                                                                  5 filed by Hong Liu (the "Plaintiff") and in support of Mr. Jia's Motion to Dismiss Complaint Under

                                                                  6 Federal Rule of Civil Procedure 12(B) for Failure to State a Claim (the "Motion"). 1

                                                                  7

                                                                  8 I.            INTRODUCTION
                                                                  9               The Complaint should be dismissed because the Plaintiff has not alleged a cause of action

                                                                 10 to establish a "debt" that may be excepted from discharge. Dischargeability is a two-step process,

                                                                 11 the first of which is the adjudication of a debt under applicable state law. The Plaintiff is required
SMILEY WANG-EKVALL, LLP

                          Tel 714 445-1000 • Fax 714 445-1002




                                                                 12 to plead a legally cognizable claim under state law. However, the Plaintiff has not asserted or
                             3200 Park Center Drive, Suite 250
                               Costa Mesa, California 92626




                                                                 13 alleged in the Complaint any cause of action under applicable state law to create a debt. The

                                                                 14 Complaint contains causes of action under only 11 U.S.C. § 523. Mr. Jia is entitled to know the

                                                                 15 legal basis for the disputed, unliquidated and yet-to-be determined claim the Plaintiff asserts. The

                                                                 16 Plaintiff ignores this important threshold issue and he has not indicated that he has any intention of

                                                                 17 correcting the deficiency in the Complaint. For this reason alone, the Complaint should be

                                                                 18 dismissed.
                                                                 19               The Complaint should be dismissed because, as a matter of law, the debt that the Plaintiff

                                                                 20 seeks to except from the discharge is, at best, a mere breach of contract claim. The Plaintiff

                                                                 21 cannot dispute that, according to the Complaint and his proof of claim, the alleged "debt" is the

                                                                 22 compensation he believes he is entitled to under the Director Agreement and that he did not

                                                                 23 receive upon his termination (i.e., as defined by the Plaintiff, the "1% Smart King Value").

                                                                 24 However, this amount, the benefit-of-the-bargain, is not recoverable for fraud under California

                                                                 25 law. Thus, the Plaintiff cannot establish a debt for fraud under applicable state law as he is

                                                                 26

                                                                 27

                                                                 28       1
                                                                                  Capitalized terms not expressly defined herein shall have the meanings ascribed to them in the Motion.

                                                                      2822183.2                                                     1                                                  REPLY
                                                                 Case 2:20-ap-01022-VZ            Doc 35 Filed 04/30/20 Entered 04/30/20 16:54:20                 Desc
                                                                                                   Main Document    Page 6 of 52



                                                                  1 required to do. Moreover, the 1% Smart King Value was not proximately caused by the alleged

                                                                  2 fraud, but rather, as alleged by the Plaintiff, his termination without sufficient grounds.

                                                                  3               Allegations of fraud cannot be used to except the Plaintiff's asserted breach of contract

                                                                  4 claim from the discharge. The amounts allegedly due under the Director Agreement cannot be

                                                                  5 damages for fraud under applicable law and were not proximately caused by the alleged

                                                                  6 misrepresentations. In his attempt to distinguish the authorities cited by Mr. Jia, the Plaintiff

                                                                  7 seems to miss these points entirely. The cases cited by the Plaintiff for the proposition that he can

                                                                  8 recover the amounts arising under the Director Agreement as damages are distinguishable and

                                                                  9 support Mr. Jia's position as those cases largely involve out-out-pocket damages, which are

                                                                 10 generally recoverable for fraud. While the Complaint contains two vague allegations that the

                                                                 11 Plaintiff was harmed by leaving Mayer Brown, such alleged unquantified harm does not form the
SMILEY WANG-EKVALL, LLP

                          Tel 714 445-1000 • Fax 714 445-1002




                                                                 12 basis of the damages the Plaintiff seeks to except from the discharge.
                             3200 Park Center Drive, Suite 250
                               Costa Mesa, California 92626




                                                                 13               The Complaint should be dismissed because the Plaintiff failed to alleged sufficient facts

                                                                 14 to support a claim under either § 523(a)(2)(A) or § 523(a)(2)(B). The Plaintiff's claim under

                                                                 15 § 523(a)(2)(A) must be dismissed. The alleged oral misrepresentations concerning the status of

                                                                 16 the Evergrande Series A investment are not actionable under § 523(a)(2)(A) because, as argued by

                                                                 17 the Plaintiff, they concern the financial condition of an insider. The Plaintiff's assertion that other

                                                                 18 alleged misrepresentations support his § 523(a)(2)(A) claim are not supported by the Complaint.
                                                                 19 The Complaint does not contain alleged facts to establish the elements of § 523(a)(2)(A) based on

                                                                 20 any other alleged misrepresentation. That is, the Plaintiff has not alleged a claim for fraud based

                                                                 21 on any misrepresentation that he does not concurrently assert relates to the financial condition of

                                                                 22 an insider to support his claim under § 523(a)(2)(B).

                                                                 23               The Plaintiff's claim under § 523(a)(2)(B) must be dismissed. The Plaintiff's

                                                                 24 § 523(a)(2)(B) claim hinges entirely on the statements in the Employment Agreement and the

                                                                 25 Director Agreement (collectively, the "Agreements") that the Evergrande Series A investment or

                                                                 26 closing was "completed." Contrary to the Plaintiff's argument, the meaning of the word

                                                                 27 "completed" does not give rise to a question of fact. The Plaintiff's assertion that he was told that

                                                                 28 Smart King had "received $2 billion" is based on alleged oral statements that cannot support a


                                                                      2822183.2                                              2                                           REPLY
                                                                 Case 2:20-ap-01022-VZ            Doc 35 Filed 04/30/20 Entered 04/30/20 16:54:20                     Desc
                                                                                                   Main Document    Page 7 of 52



                                                                  1 claim under § 523(a)(2)(B). Importantly, neither the Employment Agreement nor the Director

                                                                  2 Agreement state that Smart King received $2 billion or any portion thereof. What the Plaintiff

                                                                  3 attempts to characterize as Mr. Jia's interpretation is actually the plain meaning of the words in the

                                                                  4 agreements upon which the Plaintiff relies. Moreover, it is undisputed that, prior to the Plaintiff's

                                                                  5 employment, Evergrande had entered into the Merger Agreement obligating it to invest $2 billion

                                                                  6 in the increments set forth therein. The Complaint does not alleged facts demonstrating that

                                                                  7 statements in the Agreements were untrue.

                                                                  8               The Complaint should be dismissed with prejudice. The deficiencies in the Complaint are

                                                                  9 not matters that can be cured by "additional investigation." There are fundamental problems with

                                                                 10 Complaint that cannot be cured. The damages the Plaintiff seeks to recover and except from the

                                                                 11 discharge are not recoverable on a fraud claim. The Plaintiff has not alleged any
SMILEY WANG-EKVALL, LLP

                          Tel 714 445-1000 • Fax 714 445-1002




                                                                 12 misrepresentations that can support a claim under § 523(a)(2)(A). Moreover, the allegations in the
                             3200 Park Center Drive, Suite 250
                               Costa Mesa, California 92626




                                                                 13 Complaint demonstrate that the alleged misrepresentations underpinning his claims under §§

                                                                 14 523(a)(2)(A) and 523(a)(2)(B) are, in fact, based on statements that were true. Accordingly, Mr.

                                                                 15 Jia requests that the Complaint be dismissed without leave to amend.

                                                                 16

                                                                 17 II.           THE COMPLAINT SHOULD BE DISMISSED BECAUSE THE PLAINTIFF HAS
                                                                 18               NOT ESTABLISHED A DEBT UNDER STATE LAW
                                                                 19               The Plaintiff has failed to establish a debt under applicable state law. "Making a

                                                                 20 determination regarding the dischargeability of a debt involves a two-step process: first, the

                                                                 21 establishment of the debt itself; and second, a determination as to the nature—dischargeable or

                                                                 22 nondischargeable—of that debt." In re Valle, 469 B.R. 35, 43 (Bankr. D. Idaho 2012). The Ninth

                                                                 23 Circuit agrees that the issue of dischargeability is a two-step process:

                                                                 24                      [T]here are two distinct issues to consider in the dischargeability
                                                                                         analysis: first, the establishment of the debt itself, which is subject to
                                                                 25                      the applicable state statute of limitations, and, second a determination
                                                                                         as to the nature of that debt, an issue within the exclusive jurisdiction
                                                                 26                      of the bankruptcy court and thus governed by Bankruptcy Rule 4007.

                                                                 27 Banks v. Gill Distribution Centers, Inc., 263 F.3d 862, 868 (9th Cir. 2001). The establishment of

                                                                 28 the underlying debt is governed by state law. See Grogan v. Garner, 498 U.S. 279, 283 (1991)


                                                                      2822183.2                                               3                                              REPLY
                                                                 Case 2:20-ap-01022-VZ             Doc 35 Filed 04/30/20 Entered 04/30/20 16:54:20                   Desc
                                                                                                    Main Document    Page 8 of 52



                                                                  1 ("The validity of a creditor's claim is determined by rules of state law."); see also In re Sammons,

                                                                  2 508 B.R. 426, 430 (Bankr. D. Alaska 2014). Unless the creditor is able to establish a debt under

                                                                  3 applicable state law, there is no need to analyze the dischargeability of the alleged debt. See In re

                                                                  4 Sammons, 508 B.R. at 430–31 (Bankr. D. Alaska 2014) ("Because [the plaintiff's] liability was not

                                                                  5 liquidated prepetition, the dischargeability analysis requires two steps: first, whether a debt exists

                                                                  6 as to [the plaintiff] under applicable state law, and second, whether the debt is excepted from

                                                                  7 discharge under § 523(a). If there is no debt, the second step in the analysis is unnecessary."

                                                                  8 (emphasis added)).

                                                                  9               The court's decision in In re Vanwinkle, 562 B.R. 671 (Bankr. E.D. Ky. 2016), which is

                                                                 10 discussed in the Motion, adopted the two-step process. See Vanwinkle, 562 B.R. at 677 ("The §

                                                                 11 523(a)(2)(A) analysis is a two-step process . . . ."). The Plaintiff's attempt to distinguish the
SMILEY WANG-EKVALL, LLP

                          Tel 714 445-1000 • Fax 714 445-1002




                                                                 12 Vanwinkle decision based on the timing of the alleged fraud misses the mark. The Vanwinkle
                             3200 Park Center Drive, Suite 250
                               Costa Mesa, California 92626




                                                                 13 decision is instructive for two reasons (neither of which depends on the timing of the alleged

                                                                 14 fraud). First, consistent with the authorities above, the court stated that § 523 does not "create[] a

                                                                 15 debt[,]" but excepts an existing debt from discharge. See id. at 678. Second, allegations of fraud

                                                                 16 cannot be used to except a contract debt from discharge. Rather, the plaintiff must alleged causes

                                                                 17 of action for losses caused by the asserted fraud. See id. at 677-78.

                                                                 18               Here, there is no dispute that the Plaintiff failed to plead a cause of action to create a debt.

                                                                 19 The Plaintiff omitted the first step in the two-step process. The Plaintiff must allege facts to

                                                                 20 establish a debt based on a specific cognizable legal theory under applicable state law. Mr. Jia has

                                                                 21 a right to notice of the legal theory upon which the Plaintiff relies—a matter that is all the more

                                                                 22 important as the Plaintiff seems to be attempting to mix and match legal theories. The Plaintiff

                                                                 23 has not addressed this deficiency and has not argued that he will cure it with an amendment to the

                                                                 24 Complaint. Because the Plaintiff cannot establish a debt, there is nothing to except from the

                                                                 25 discharge. Accordingly, the Complaint should be dismissed.

                                                                 26

                                                                 27

                                                                 28


                                                                      2822183.2                                               4                                              REPLY
                                                                 Case 2:20-ap-01022-VZ            Doc 35 Filed 04/30/20 Entered 04/30/20 16:54:20                Desc
                                                                                                   Main Document    Page 9 of 52



                                                                  1 III.          THE COMPLAINT SHOULD BE DISMISSED BECAUSE THE PLAINTIFF'S
                                                                  2               ALLEGED DEBT IS NOT RECOVERABLE FOR FRAUD
                                                                  3               The Complaint should be dismissed because the Plaintiff's alleged debt is not recoverable

                                                                  4 for fraud and cannot be excepted from the discharge. Benefit-of-the-bargain damages award "the

                                                                  5 difference in value between what the plaintiff actually received and what he was fraudulently led

                                                                  6 to believe he would receive." See Alliance Mortgage Co. v. Rothwell, 10 Cal.4th 1226, 1240

                                                                  7 (1995); see also Winegar v. Gray, 204 Cal. App. 2d 303, 314 (1962) ("'Damages are awarded in an

                                                                  8 action for breach of contract to give the injured party the benefit of his bargain and insofar as

                                                                  9 possible to place him in the same position he would have been in had the promisor performed

                                                                 10 the contract.'").

                                                                 11               Benefit-of-the-bargain damages are not recoverable for fraud under California law. See
SMILEY WANG-EKVALL, LLP

                          Tel 714 445-1000 • Fax 714 445-1002




                                                                 12 Southern Union Co. v. Southwest Gas Corp., 180 F.Supp.2d 1021, 1038-39 (D. Ariz. 2002); see
                             3200 Park Center Drive, Suite 250
                               Costa Mesa, California 92626




                                                                 13 also EduMoz, LLC v. Republic of Mozambique, 2105 WL 13697385 at *15 (C.D. Cal. 2015)

                                                                 14 (holding that the plaintiff was not entitled to the retainers and success fees provided for in the

                                                                 15 subject contract on its fraud claim because they were the "benefit of the bargain" set forth in such

                                                                 16 contract). "'In California, a defrauded party is ordinarily limited to recovery his 'out-of-pocket'

                                                                 17 loss. . . .''" Alliance Mortgage Co., 10 Cal.4th at 1240; see also Christiansen v. Roddy, 186 Cal.

                                                                 18 App. 3d 780, 790 (1986) ("The proper measure of tort damages is the 'out-of-pocket' measure;
                                                                 19 successful tort plaintiffs are not entitled to have damages computed on a contract, or 'benefit-of-

                                                                 20 the-bargain,' theory.").

                                                                 21               The Plaintiff's attempt to distinguish the Southern Union Co. decision on the basis that it

                                                                 22 does not involve the "dischargeability of a debt" or arise under "the federal bankruptcy laws"

                                                                 23 misses the point entirely. As discussed above, the Plaintiff must first establish a debt under state

                                                                 24 law. The Plaintiff asserts that his alleged debt (the 1% Smart King Value) was incurred as a result

                                                                 25 of fraud. (See, e.g., Opp'n. at 3, lines 3-4.) The District Court's decision in Southern Union Co.

                                                                 26 dictates that the Plaintiff cannot recover the amounts allegedly due under the Director Agreement

                                                                 27 based on a cause of action for fraud. See Southern Union Co., 180 F.Supp.2d at 1038-39. Thus,

                                                                 28 the Plaintiff's purported damages are barred by California law.


                                                                      2822183.2                                             5                                           REPLY
                                                                 Case 2:20-ap-01022-VZ            Doc 35 Filed 04/30/20 Entered 04/30/20 16:54:20                 Desc
                                                                                                  Main Document    Page 10 of 52



                                                                  1               The Plaintiff's assertion that Southern Union Co. is distinguishable because the plaintiff in

                                                                  2 that case sought benefit-of-the-bargain damages "even though it never entered into an agreement

                                                                  3 with the defendant" is erroneous. The plaintiff in Southern Union Co. entered into an agreement,

                                                                  4 the "Standstill Agreement," and sought damages measured by the benefits the plaintiff would have

                                                                  5 received had the defendant had acted as promised. See Southern Union Co., 180 F.Supp.2d at

                                                                  6 1027, 1030, & 1038. In addition, the Plaintiff's assertion that the Southern Union Co. decision

                                                                  7 supports his position because, like the plaintiff in that case, but for the alleged fraud, he would not

                                                                  8 have entered into the Director Agreement reflects a misunderstanding of the decision. (See Opp'n.

                                                                  9 at 16, n. 6.) This is the exact position that the District Court in Southern Union Co. believed was

                                                                 10 inconsistent with seeking to recover benefit-of-the-bargain damages. See id. at 1038 (stating that

                                                                 11 benefit-of-the-bargain damages seem "inconsistent with a fraudulent inducement claim.").
SMILEY WANG-EKVALL, LLP

                          Tel 714 445-1000 • Fax 714 445-1002




                                                                 12               As discussed in the Motion, assuming a debt can be created pursuant to applicable state
                             3200 Park Center Drive, Suite 250
                               Costa Mesa, California 92626




                                                                 13 law, under federal bankruptcy law, there must be a sufficient causal connection between the debt

                                                                 14 and the alleged fraud. Contrary to the Plaintiff's assertion, the cases cited in the Motion do not

                                                                 15 involve situations where plaintiffs did not adequately allege fraud. (See Opp'n. at 17, n 6.)

                                                                 16 Rather, the cases cited in the Motion illustrate analogous examples where courts have held that

                                                                 17 benefit-of-the-bargain damages cannot be excepted from the discharge based on fraud because

                                                                 18 they were not caused by the fraud.
                                                                 19               For example, in Dobrayel, the debtor and the plaintiff entered into a contract by which the

                                                                 20 debtor agreed to renovate the dental office leased by the plaintiff. See In re Dobrayel, 287 B.R. 3,

                                                                 21 7-8 (Bankr. S.D.N.Y. 2002). The court determined that the debtor abandoned the contract and had

                                                                 22 no intention to perform shortly after he received the last contract payment from the plaintiff in

                                                                 23 August 14, 1998. See id. at 11. The plaintiff's alleged damages consisted of a number of

                                                                 24 components, including the plaintiff's breach of contract damages for the amount he paid to a third

                                                                 25 party to complete the renovation (in addition to and above the contract price paid to the debtor).

                                                                 26 See id. at 24. The court held that there was no "causal connection" between the debtor's fraud and

                                                                 27 the amount the plaintiff paid to the third party after the debtor abandoned the contract. According

                                                                 28 to the Dobrayel court, the lack of a causal connection was evident by the fact that had the debtor


                                                                      2822183.2                                              6                                           REPLY
                                                                 Case 2:20-ap-01022-VZ             Doc 35 Filed 04/30/20 Entered 04/30/20 16:54:20                 Desc
                                                                                                   Main Document    Page 11 of 52



                                                                  1 merely breached the contract without committing fraud, the plaintiff's breach of contract damages

                                                                  2 for the amount "to complete the project would have been precisely the same." See id.; see also In

                                                                  3 re Henkel, 490 B.R. 759, 782 n.12 and 783 n.14 (Bankr. S.D. Ohio 2013) (holding that "out of

                                                                  4 pocket expenditures . . . may be non-dischargeable as monies obtained by fraud[,] but that lost

                                                                  5 profits had the construction project been completed as agreed do not seem to be debts obtained by

                                                                  6 fraud); In re Vamvakaris, 197 B.R. 228, 230 (Bankr. E.D. Va. 1996) (holding that alleged

                                                                  7 misrepresentations concerning the existence of theft insurance coverage were not the proximate

                                                                  8 cause of damages arising from the subsequent theft of the plaintiff's property).

                                                                  9               The cases cited by the Plaintiff are largely unreported, are distinguishable, and do not

                                                                 10 analyze the type of damages that can be recovered or excepted from the discharge based on fraud.

                                                                 11 In fact, Plaintiff's cited cases actually support Mr. Jia's position as follows:
SMILEY WANG-EKVALL, LLP

                          Tel 714 445-1000 • Fax 714 445-1002




                                                                 12               •   In Wettstein, the agreement at issue was a promissory note and the amounts excepted
                             3200 Park Center Drive, Suite 250
                               Costa Mesa, California 92626




                                                                 13                   from discharge were the plaintiff's out-of-pocket damages, e.g., the money the plaintiff

                                                                 14                   invested with the debtor and charges the plaintiff incurred in withdrawing the money

                                                                 15                   invested from his pension plan. See In re Wettstein, 2015 WL 1246052 at *11 (Bankr.

                                                                 16                   C.D. Cal. 2015).

                                                                 17               •   Contrary to the Plaintiff's parenthetical, in Barrack, a contract debt was not excepted

                                                                 18                   from discharge. In Barrack, the Bankruptcy Appellate Panel for the Ninth Circuit
                                                                 19                   reversed, in part, the bankruptcy court's dismissal of the plaintiff's nondischargeability

                                                                 20                   complaint on the basis that the plaintiff alleged oral representations actionable under §

                                                                 21                   523(a)(2)(A) and remanded for further proceedings. See In re Barrack, 217 B.R. 598,

                                                                 22                   606 & 609 (B.A.P. 9th Cir. 1998). The BAP expressly did not analyze the damages

                                                                 23                   alleged by the plaintiff. See id. at 605 n.5 (declining to consider "the type of damages

                                                                 24                   or loss which can be sustainable under § 523(a)(2) as opposed to 523(a)(6). . . .").

                                                                 25                   Moreover, the damages primarily sought by the plaintiff were out-of-pocket damages

                                                                 26                   (such as, amounts paid by the plaintiff due to the alleged fraud). See id. at 602.

                                                                 27               •   In Reingold, the debt excepted from the discharge were the plaintiff's out-of-pocket

                                                                 28                   damages, i.e. loan proceeds totaling $76,000, which the court determined were


                                                                      2822183.2                                              7                                               REPLY
                                                                 Case 2:20-ap-01022-VZ              Doc 35 Filed 04/30/20 Entered 04/30/20 16:54:20               Desc
                                                                                                    Main Document    Page 12 of 52



                                                                  1                   obtained by false pretenses. See In re Reingold, 2013 WL 1136546 at *10 (B.A.P. 9th

                                                                  2                   Cir. 2013).

                                                                  3               •   The Biring decision involved issue preclusion arising from default judgments on fraud

                                                                  4                   and non-fraud causes of action. The debtor did not argue that, and the BAP did not

                                                                  5                   analyze whether, certain of the damages included in the default judgment were not

                                                                  6                   recoverable on the plaintiff's fraud causes of action under applicable state law. See In

                                                                  7                   re Biring, 2012 WL 370877 at *5-6 (B.A.P. 9th Cir. 2012). Rather, the BAP held that

                                                                  8                   the issue of fraud was actually litigated and necessarily decided for purposes of issue

                                                                  9                   preclusion. See id.

                                                                 10               •   In Chang Sup Han, the plaintiffs' claims were determined pre-bankruptcy by the

                                                                 11                   California Labor Commissioner. See In re Chang Sup Han, 2013 WL 3404321 at *1-2
SMILEY WANG-EKVALL, LLP

                          Tel 714 445-1000 • Fax 714 445-1002




                                                                 12                   (C.D. Cal. 2013). The District Court was not confronted with the damages recoverable
                             3200 Park Center Drive, Suite 250
                               Costa Mesa, California 92626




                                                                 13                   for fraud. Moreover, the debt excepted from discharge were the plaintiffs' unpaid

                                                                 14                   wages for services performed. See id. at *1 & 5. Here, the Plaintiff has not alleged he

                                                                 15                   was undercompensated for this services, but seeks the amounts he believes he is due

                                                                 16                   under the Director Agreement (whether he was adequately compensated for the "work"

                                                                 17                   he allegedly performed or not).

                                                                 18               The debt alleged in the Complaint cannot be excepted from the discharge. The validity of
                                                                 19 the Plaintiff's alleged debt is first determined under state law. The Plaintiff is seeking to recover

                                                                 20 breach of contract damages on account of a fraud claim. The debt the Plaintiff seeks to except

                                                                 21 from the discharge is the amount that he believes he is owed under the Director Agreement (the

                                                                 22 1% Smart King Value). (See, e.g., Opp'n. at 3, lines 3-4.) However, under California law, the

                                                                 23 alleged 1% Smart King Value is not recoverable on a cause of action for fraud. Moreover, the

                                                                 24 amount allegedly due under the Director Agreement was not caused by the alleged fraud. Like the

                                                                 25 plaintiff in Dobrayel, there is no causal connection between the breach of contract damage alleged

                                                                 26 by the Plaintiff and the alleged fraud. The reasoning by the court in Dobrayel is instructive – with

                                                                 27 or without the alleged fraud, the Plaintiff's claim for the amounts he believes is due under the

                                                                 28 Director Agreement is precisely the same. According to the Plaintiff, he is entitled to the 1%


                                                                      2822183.2                                              8                                           REPLY
                                                                 Case 2:20-ap-01022-VZ             Doc 35 Filed 04/30/20 Entered 04/30/20 16:54:20                  Desc
                                                                                                   Main Document    Page 13 of 52



                                                                  1 Smart King Value because the he was terminated "without any legitimate basis. . . ." (See Compl.

                                                                  2 at ¶¶ 3, 55 and 56.) As such, the Plaintiff's damages are, at best, dischargeable breach of contract

                                                                  3 damages – the amount he believes that he was contractually entitled to be paid, but didn't receive.

                                                                  4               The Plaintiff's assertion that, in joining Faraday, he forwent "his substantial salary and

                                                                  5 equity partnership" is a case of misdirection. (See Opp'n. at 17, lines 6-9.) While the Complaint

                                                                  6 contains two vague allegations referencing that the Plaintiff suffered certain losses by leaving

                                                                  7 Mayer Brown, these alleged losses do not comprise the "debt" at issue in the Complaint and that

                                                                  8 the Plaintiff seeks to except from discharge. (See Compl. at ¶¶ 59-60.) Rather, the Complaint

                                                                  9 makes clear that the debt sought to be excepted from the discharge is the amount that the Plaintiff

                                                                 10 believes he is entitled to be paid under the Director Agreement. (See id. at ¶¶ 1, 3, 4, 54, 55, &

                                                                 11 58.) Similarly, the Plaintiff's proof of claim is for the amounts set forth in the Director
SMILEY WANG-EKVALL, LLP

                          Tel 714 445-1000 • Fax 714 445-1002




                                                                 12 Agreement, and not alleged losses for leaving Mayer Brown and joining Faraday. (See id. at ¶ 1;
                             3200 Park Center Drive, Suite 250
                               Costa Mesa, California 92626




                                                                 13 see also Mot., Ex. 1 at 26 of 40.) Any assertion by the Plaintiff that the debt to be proven in the

                                                                 14 adversary proceeding and excepted from the discharge are the alleged losses from leaving Mayer

                                                                 15 Brown is an admission that the Plaintiff's alleged claims were not adequately pled in the

                                                                 16 Complaint.

                                                                 17               Moreover, as argued in the Motion, the Plaintiff fails to quantify the alleged losses he

                                                                 18 suffered from Mayer Brown, which are entirely within his personal knowledge. The Plaintiff's
                                                                 19 response that he does not need to allege damages with particularity is incorrect. As stated by one

                                                                 20 court:

                                                                 21                      Under the heightened pleading standard set forth in Rule 9(b) of the
                                                                                         Federal Rules of Civil Procedure, "damages elements of [fraud]
                                                                 22                      claims must be pled with particularity." Wayne Merritt Motor Co. v.
                                                                                         N.H. Ins. Co., No. 11-CV-01762-LHK, 2011 U.S. Dist. LEXIS
                                                                 23                      122320, *36 (N.D. Cal. Oct. 21, 2011); see also Kearns v. Ford Motor
                                                                                         Co., 567 F.3d 1120, 1127 (9th Cir. 2009) (where a plaintiff claims
                                                                 24                      fraud, the "entire complaint must . . . be pleaded
                                                                                         with particularity"); Brewer v. Indymac Bank, 609 F. Supp. 2d 1104,
                                                                 25                      1121 (E.D. Cal. 2009) ("[I]n an action for fraud and deceit a cause of
                                                                                         action is stated when the facts constituting the fraud are alleged and a
                                                                 26                      resulting injury is pleaded" (emphasis added)).

                                                                 27 Ward v. Nat'l Entm't Collectibles Ass'n, Inc., 2012 WL 12885073, at *5 (C.D. Cal. 2012).

                                                                 28


                                                                      2822183.2                                              9                                             REPLY
                                                                 Case 2:20-ap-01022-VZ             Doc 35 Filed 04/30/20 Entered 04/30/20 16:54:20                  Desc
                                                                                                   Main Document    Page 14 of 52



                                                                  1               Accordingly, the Complaint should be dismissed because the damages alleged by the

                                                                  2 Plaintiff are not recoverable for fraud under applicable law and cannot be excepted from the

                                                                  3 discharge based on fraud.

                                                                  4

                                                                  5 IV.           THE COMPLAINT SHOULD BE DISMISSED BECAUSE THE PLAINTIFF HAS
                                                                  6               FAILED TO STATE A CLAIM UNDER EITHER SECTION 523(a)(2)(A) OR
                                                                  7               SECTION 523(a)(2)(B)
                                                                  8               A.     The Plaintiff Failed to State a Claim under Section 523(a)(2)(A)
                                                                  9               The Plaintiff's claim under § 523(a)(2)(A) must be dismissed. There is no dispute that a

                                                                 10 debt based on an oral statement concerning the financial condition of the debtor or an insider is

                                                                 11 dischargeable. See 11 U.S.C. § 523(a)(2)(A). As pleaded in the Complaint, the Plaintiff's claims
SMILEY WANG-EKVALL, LLP

                          Tel 714 445-1000 • Fax 714 445-1002




                                                                 12 under § 523(a)(2)(A) and § 523(a)(2)(B) are based on the same misrepresentations and involve the
                             3200 Park Center Drive, Suite 250
                               Costa Mesa, California 92626




                                                                 13 same content (the Evergrande investment). For purposes of his § 523(a)(2)(B) claim, the Plaintiff

                                                                 14 asserts that the alleged misrepresentations concern the financial condition of an insider. (See

                                                                 15 Compl. at ¶¶ 67-68.) Likewise, in his Opposition, the Plaintiff argues that the alleged

                                                                 16 representations regarding the "completion" of the $2 billion Evergrande Series A investment relate

                                                                 17 to the financial condition of an insider. (See Opp'n. at 11-12.) The Plaintiff cannot have it both

                                                                 18 ways. The same allegations and arguments that support his § 523(a)(2)(B) claim require the
                                                                 19 dismissal of his claim pursuant to § 523(a)(2)(A). Based on the allegations in the Complaint, the

                                                                 20 alleged misrepresentations related to the Evergrande Series A investment are not actionable under

                                                                 21 § 523(a)(2)(A), and the § 523(a)(2)(A) claim should be dismissed.

                                                                 22               In an effort to preserve his § 523(a)(2)(A) claim, the Plaintiff now asserts that this claim is

                                                                 23 based on two other alleged misrepresentations: (1) that the Plaintiff would be entitled to the 1%

                                                                 24 Smart King Value as set forth in the Director Agreement; and (2) that the Plaintiff would be

                                                                 25 covered by Smart King's D&O insurance. For this position, the Plaintiff cites the Court to the

                                                                 26 allegations in the Complaint found at paragraphs 35 to 37. (See Opp'n. at 10, line 13 to 11, line 3.)

                                                                 27               First, the assertion that Mr. Jia never intended to pay the Plaintiff the amount set forth in

                                                                 28 the Director Agreement is new. The Plaintiff has not made that allegation in the Complaint and it


                                                                      2822183.2                                              10                                            REPLY
                                                                 Case 2:20-ap-01022-VZ            Doc 35 Filed 04/30/20 Entered 04/30/20 16:54:20                 Desc
                                                                                                  Main Document    Page 15 of 52



                                                                  1 certainly is not found in paragraphs 35-37. While in the Opposition, the Plaintiff argues that Mr.

                                                                  2 Jia never intended to pay him the 1% Smart King Value, that argument is not supported by a cite

                                                                  3 to a corresponding allegation in the Complaint. (See Opp'n. at 10, line 18.) Rather, paragraph 36,

                                                                  4 in relevant part, alleges only that, in the Director Agreement, Mr. Jia agreed to pay the Plaintiff "a

                                                                  5 cash amount equal to 1% of the value of Smart King shares. . . ."

                                                                  6               The assertion that Mr. Jia never intended to pay the Plaintiff was not alleged in the

                                                                  7 Complaint and is inconsistent with the Complaint. According to the Complaint, the Plaintiff

                                                                  8 worked for FF for one year. While not alleged in the Complaint, the Plaintiff cannot deny that he

                                                                  9 was paid over $1.7 million for that one year's worth of "work." The argument that Mr. Jia never

                                                                 10 intended to pay the Plaintiff is simply incredible, not alleged, and contradicted by that fact that

                                                                 11 Plaintiff was actually paid substantial sums. That the Plaintiff was not paid the amount set forth in
SMILEY WANG-EKVALL, LLP

                          Tel 714 445-1000 • Fax 714 445-1002




                                                                 12 the Director Agreement for a number of reasons, including, without limitation, because the
                             3200 Park Center Drive, Suite 250
                               Costa Mesa, California 92626




                                                                 13 conditions precedent to any compensation have not occurred, certainly does not prove that Mr. Jia

                                                                 14 never intended to pay the amount set forth in the Director Agreement on the terms and conditions

                                                                 15 of the agreement. Moreover, in an unnecessary and baseless effort to besmirch Mr. Jia and FF, the

                                                                 16 Plaintiff alleged in the Complaint that his termination was retaliation for acts taken after he was

                                                                 17 employed, which is directly contrary to the argument that Mr. Jia never intended to honor the

                                                                 18 Director Agreement from the beginning.
                                                                 19               Second, the Plaintiff cannot rest his § 523(a)(2)(A) claim on the alleged assertion that he

                                                                 20 would be "fully covered by [Smart King] with executive indemnifications to the extent set forth in

                                                                 21 [Smart King's] standard form of director indemnification agreement[.]" (See Compl. at ¶ 35.) The

                                                                 22 Plaintiff has not pleaded sufficient facts to state a claim for fraud based on this particular

                                                                 23 statement. The Plaintiff has not alleged that this statement in the Director Agreement was

                                                                 24 material or that he justifiably relied on this statement. The Complaint does not contain any facts

                                                                 25 detailing how any reliance on this statement caused the Plaintiff to suffer any damages. The

                                                                 26 Complaint does not contain sufficient factual allegations demonstrating that the passages in the

                                                                 27 Director Agreement referencing D&O insurance or indemnification agreements were actually false

                                                                 28 when made and with the intent to deceive. While the Complaint makes the conclusory allegation


                                                                      2822183.2                                             11                                            REPLY
                                                                 Case 2:20-ap-01022-VZ               Doc 35 Filed 04/30/20 Entered 04/30/20 16:54:20                     Desc
                                                                                                     Main Document    Page 16 of 52



                                                                  1 that Smart King did not maintain a D&O insurance policy (see Compl. at ¶ 36), even if that

                                                                  2 allegation is true, the Directors Agreement does not represent otherwise.

                                                                  3               For purposes of the fraud alleged in the Complaint, the Complaint is focused on the status

                                                                  4 of the Evergrande transaction, and the allegation regarding the lack of D&O insurance appears to

                                                                  5 be nothing more than an afterthought and a feeble attempt to oppose Mr. Jia's request for a

                                                                  6 dismissal. Other than the alleged misrepresentations regarding the completion of the $2 billion

                                                                  7 Evergrande Series A investment, the Complaint does not contain allegations that any other alleged

                                                                  8 representations were material or relied upon by the Plaintiff. Rather, the only alleged

                                                                  9 representation that is emphasized to be "highly material" and critical by the Plaintiff in deciding

                                                                 10 whether to join FF is the alleged representation concerning the completion of Evergrande

                                                                 11 transaction. (See id. at ¶ 29.)
SMILEY WANG-EKVALL, LLP

                          Tel 714 445-1000 • Fax 714 445-1002




                                                                 12               The Plaintiff does not refute that allegations in the Complaint suffer from a lack of
                             3200 Park Center Drive, Suite 250
                               Costa Mesa, California 92626




                                                                 13 particularity. The Plaintiff's sole response is that the alleged representations contained in the

                                                                 14 Agreements are particular. However, the Complaint contains a series of purported oral

                                                                 15 representations. As detailed in the Motion, the alleged oral misrepresentations lack the specificity

                                                                 16 and detail required by the Federal Civil Rules, i.e., what was said, who said it, and where and

                                                                 17 when it was said. (See Mot. at 13, lines 8-25.) The Plaintiff does not deny this.

                                                                 18               The Plaintiff has taken inconsistent positions as to the individual that made the alleged oral

                                                                 19 misrepresentations. The same alleged misrepresentations that the Plaintiff ascribes to only Mr. Jia

                                                                 20 in the Complaint is ascribed to two or three persons in the complaint he filed against Faraday and

                                                                 21 others in New York (the "New York Complaint"). 2 (Compare Compl. at ¶¶ 24-27; with Ex. 1 at

                                                                 22 ¶¶ 35-37.) For example:

                                                                 23                            Complaint                                           New York Complaint
                                                                 24
                                                                       "In January 2018, during meetings and                        "In January 2018, during meetings and
                                                                 25    teleconferences, the Debtor represented to                   teleconferences, Mr. Jia, Mr. Wang, and Ms.
                                                                       Mr. Liu. . . ." (See Compl. at ¶ 24 (emphasis                Deng represented to Mr. Liu . . . ." (See Ex 1
                                                                 26    added).)                                                     at ¶ 36 (emphasis added).)
                                                                 27

                                                                 28       2
                                                                                  A true and correct copy of the New York Complaint is attached hereto as Exhibit "1."

                                                                      2822183.2                                                   12                                            REPLY
                                                                 Case 2:20-ap-01022-VZ                Doc 35 Filed 04/30/20 Entered 04/30/20 16:54:20                            Desc
                                                                                                      Main Document    Page 17 of 52



                                                                  1    "During multiple meetings on these dates, the                  "During multiple meetings on these dates, Mr.
                                                                       Debtor touted the successful completion. . . ."                Jia, Mr. Wang, and Ms. Dent touted the
                                                                  2    (See Compl. at ¶ 26 (emphasis added).)                         successful completion. . . ." (See Ex 1 at ¶ 37
                                                                                                                                      (emphasis added).)
                                                                  3

                                                                  4               Thus, the Plaintiff's claim under § 523(a)(2)(A) should be dismissed. Based on the
                                                                  5 Plaintiff's position, the alleged oral misrepresentations concerning the status of the Evergrande

                                                                  6 Series A investment cannot support a claim based on § 523(a)(2)(A). The Plaintiff has not stated a

                                                                  7 claim for fraud based on any other alleged misrepresentation (i.e., a misrepresentation that is not

                                                                  8 based on the status of the Evergrande investment). Moreover, other than statements contained in

                                                                  9 the Agreements, it is undisputed that the fraud alleged in the Complaint fails for a lack of

                                                                 10 particularity.

                                                                 11               B.       The Plaintiff Failed to State a Claim under Section 523(a)(2)(B)
SMILEY WANG-EKVALL, LLP

                          Tel 714 445-1000 • Fax 714 445-1002




                                                                 12               The Plaintiff has not pleaded sufficient facts to state a claim pursuant to § 523(a)(2)(B).
                             3200 Park Center Drive, Suite 250
                               Costa Mesa, California 92626




                                                                 13 The Plaintiff's claim under § 523(a)(2)(B) rests entirely on the statement in the Agreements that

                                                                 14 the Evergrande Series A financing was "completed." 3 There is no dispute that Season Smart,

                                                                 15 Evergrande's affiliate, executed the Merger Agreement committing it to invest $2 billion in Smart

                                                                 16 King prior to the Plaintiff's employment. There is no dispute that Evergrande started funding by

                                                                 17 investing $300 million in Smart King prior to the Plaintiff's employment. There is no dispute that

                                                                 18 Evergrande ceased its investments as required by the Merger Agreement due to dispute that arose
                                                                 19 between it and Smart King after Plaintiff jointed FF.

                                                                 20               The Plaintiff's assertion that there is a dispute of fact as to the meaning of the word
                                                                 21 "completed" is wrong. The Plaintiff argues that Mr. Jia interprets "completed" as "when the deal

                                                                 22 for funding closed" and he interprets "completed" as "when the funds were invested." (See Opp'n.

                                                                 23 at 11, lines 10-12.) However, the Plaintiff's position that Smart King received a $2 billion

                                                                 24 investment is based on alleged oral representations that are not actionable under § 523(a)(2)(B).

                                                                 25 (See, e.g., Compl. at ¶¶ 24-26.) Any alleged misrepresentations that Smart King actually received

                                                                 26

                                                                 27
                                                                          3
                                                                                  The new alleged misrepresentations relied upon to support the Plaintiff's § 523(a)(2)(A) claim, i.e., that Mr.
                                                                 28 Jia never intended to perform the Director Agreement and that Smart King did not have D&O insurance, could not
                                                                      support a § 523(a)(2)(B) because they do not concern the financial condition of Mr. Jia or an insider.

                                                                      2822183.2                                                     13                                                    REPLY
                                                                 Case 2:20-ap-01022-VZ             Doc 35 Filed 04/30/20 Entered 04/30/20 16:54:20                 Desc
                                                                                                   Main Document    Page 18 of 52



                                                                  1 $2 billion are irrelevant to the Plaintiff's claims. They are not actionable under § 523(a)(2)(A)

                                                                  2 because, as discussed above, the Plaintiff alleges they concern the financial condition of an

                                                                  3 insider, and they are not actionable under § 523(a)(2)(B) because they are not in writing.

                                                                  4               For purposes of § 523(a)(2)(B), the alleged false statement must be in writing, and neither

                                                                  5 the Employment Agreement nor the Director Agreement state that Smart King received $2

                                                                  6 billion. Rather, the Director Agreement states that Smart King "successfully completed its Series

                                                                  7 A financing in December 2017" and the Employment Agreement states that Smart King

                                                                  8 "successfully completed first closing of Series A financing in December 2017[.] (See Compl.,

                                                                  9 Ex. B at 1, ¶ 2 and Ex. A at 2 (emphasis added).) The Employment Agreement further states that

                                                                 10 the completion of the Series A financing remained subject to regulatory (CFIUS) approval. What

                                                                 11 the Plaintiff attempts to couch as Mr. Jia's interpretation of the word "completed" is actually
SMILEY WANG-EKVALL, LLP

                          Tel 714 445-1000 • Fax 714 445-1002




                                                                 12 consistent with the words used in the Agreements upon which the Plaintiff relies. Thus, the non-
                             3200 Park Center Drive, Suite 250
                               Costa Mesa, California 92626




                                                                 13 conclusory factual allegations in the Complaint do not establish a claim that is plausible on its face

                                                                 14 because the statements concerning the Evergrande investment were true.

                                                                 15               Moreover, California courts have held that assertions that are "too vague or indefinite . . .

                                                                 16 "cannot constitute an actionable false representation." See Markey v. Club, 2008 WL 315698, at

                                                                 17 *8 (Cal. Ct. App. 2008); Higgins v. Disney/ABC Int'l Television, Inc., 2009 WL 692701, at *8

                                                                 18 (Cal. Ct. App. 2009). Assuming that, as contended by the Plaintiff, the word "completed" is
                                                                 19 subject to multiple reasonable interpretations, it is ambiguous, vague and indefinite, and, thus,

                                                                 20 cannot constitute an action for fraud. Either way, the Plaintiff's § 523(a)(2)(A) claim should be

                                                                 21 dismissed.

                                                                 22               Similarly, the Complaint fails to alleged sufficient facts to establish remaining elements of

                                                                 23 his claim under § 523(a)(2)(B). The Plaintiff has not adequately alleged that Mr. Jia intended to

                                                                 24 deceive the Plaintiff or knew that the statements in the Agreements concerning the completion of

                                                                 25 the Evergrande transaction were false. As discussed above, the Merger Agreement was fully

                                                                 26 document and executed, Evergrande was obligated to fund $2 billion as set forth in the Merger

                                                                 27 Agreement, and Evergrande commenced funding prior to the Plaintiff's employment. The

                                                                 28 Complaint recognizes that prior to his employment Evergrande began funding. (See Compl. at ¶


                                                                      2822183.2                                              14                                           REPLY
                                                                 Case 2:20-ap-01022-VZ            Doc 35 Filed 04/30/20 Entered 04/30/20 16:54:20                 Desc
                                                                                                  Main Document    Page 19 of 52



                                                                  1 28.) All of the Plaintiff's elements are undercut by the truth of the statements in the Agreements.

                                                                  2 The Plaintiff's allegation that Mr. Jia knew that hiring the Plaintiff, an attorney, would bolster

                                                                  3 Faraday's credibility with stakeholders and make it more likely that Faraday could bring a vehicle

                                                                  4 to market is pure speculation by someone who lacks personal knowledge. The Plaintiff fails to

                                                                  5 provide any factual support for this assertion.

                                                                  6               The Plaintiff's argument that the standard for reliance under § 523(a)(2)(B) is different than

                                                                  7 the standard under § 523(a)(2)(A) is correct, but it does not serve to advance Plaintiff's position.

                                                                  8 The standard under § 523(a)(2)(B) has been described as more demanding. See In re Kosinski,

                                                                  9 424 B.R. 599, 612 (B.A.P. 1st Cir. 2010) ("The reasonable reliance assessment required by

                                                                 10 § 523(a)(2)(B) imposes a more demanding standard than that applicable to the issue of justifiable

                                                                 11 reliance. We conclude that Douglas failed to meet this standard."). The Plaintiff cannot meet the
SMILEY WANG-EKVALL, LLP

                          Tel 714 445-1000 • Fax 714 445-1002




                                                                 12 reasonable reliance standard as judged by an objective prudent person. The Plaintiff's
                             3200 Park Center Drive, Suite 250
                               Costa Mesa, California 92626




                                                                 13 interpretation of statements in the Agreement that the Series A financing or "closing" was

                                                                 14 completed meant that Smart King received $2 billion is unreasonable by an objective prudent

                                                                 15 person standard. (See Compl., Ex. B at 1, ¶ 2 and Ex. A at 2.) Additionally, the Employment

                                                                 16 Agreement stated that the financing remained subject to regulatory approval in China. Thus,

                                                                 17 Plaintiff's interpretation is not objectively reasonable because it is inconsistent with the plain

                                                                 18 meaning of the words used in the Agreements.
                                                                 19

                                                                 20 V.            THE COMPLAINT SHOULD BE DISMISSED WITHOUT LEAVE TO AMEND
                                                                 21               The Complaint should be dismissed with prejudice because leave to amend would be

                                                                 22 futile. Contrary to the Plaintiff's argument, no amount of "additional investigation" will cure the

                                                                 23 deficiencies in the Complaint. (See Opp'n. at 18, n. 8.) The Complaint suffers from fundamental

                                                                 24 problems that cannot be corrected. The damages alleged in the Complaint cannot be recovered for

                                                                 25 fraud and cannot be excepted from the discharge. The Plaintiff has not alleged an actionable

                                                                 26 misrepresentation for purposes of § 523(a)(2)(A) because none exits. Moreover, with respect to

                                                                 27 both §§ 523(a)(2)(A) and (B), the Plaintiff cannot change the fact that the statements in the

                                                                 28 Agreement were true.


                                                                      2822183.2                                             15                                           REPLY
                                                                 Case 2:20-ap-01022-VZ            Doc 35 Filed 04/30/20 Entered 04/30/20 16:54:20              Desc
                                                                                                  Main Document    Page 20 of 52



                                                                  1 VI.           CONCLUSION

                                                                  2               Based on the foregoing, Mr. Jia respectfully requests that the Complaint be dismissed

                                                                  3 without leave to amend.

                                                                  4

                                                                  5                                                Respectfully Submitted,

                                                                  6 DATED: April 30, 2020                          SMILEY WANG-EKVALL, LLP
                                                                  7

                                                                  8
                                                                                                                   By:          /s/ Robert S. Marticello
                                                                  9                                                      ROBERT S. MARTICELLO
                                                                                                                         Attorneys for Defendant Yueting Jia
                                                                 10

                                                                 11
SMILEY WANG-EKVALL, LLP

                          Tel 714 445-1000 • Fax 714 445-1002




                                                                 12
                             3200 Park Center Drive, Suite 250
                               Costa Mesa, California 92626




                                                                 13

                                                                 14

                                                                 15

                                                                 16

                                                                 17

                                                                 18
                                                                 19

                                                                 20

                                                                 21

                                                                 22

                                                                 23

                                                                 24

                                                                 25

                                                                 26

                                                                 27

                                                                 28


                                                                      2822183.2                                            16                                         REPLY
                                                                 Case 2:20-ap-01022-VZ            Doc 35 Filed 04/30/20 Entered 04/30/20 16:54:20               Desc
                                                                                                  Main Document    Page 21 of 52



                                                                  1                              DECLARATION OF ROBERT S. MARTICELLO
                                                                  2

                                                                  3               I, Robert S. Marticello, declare as follows:

                                                                  4               1.     I am a partner with Smiley Wang-Ekvall, LLP, attorneys for Defendant Yueting Jia

                                                                  5 ("Mr. Jia"), in the case filed by Hong Liu. I am licensed to practice before this Court and the

                                                                  6 courts of the State of California. I know each of the following facts to be true of my own personal

                                                                  7 knowledge, except as otherwise stated and, if called as a witness, I could and would competently

                                                                  8 testify with respect thereto. I make this declaration in support of Mr. Jia's reply in support of his

                                                                  9 Motion to Dismiss Complaint Under Federal Rule of Civil Procedure 12(B) for Failure to State a

                                                                 10 Claim. Defined terms shall have the meanings ascribed to them in the reply.

                                                                 11               2.     Attached hereto as Exhibit "1" is a true and correct copy of the New York
SMILEY WANG-EKVALL, LLP

                          Tel 714 445-1000 • Fax 714 445-1002




                                                                 12 Complaint without exhibits.
                             3200 Park Center Drive, Suite 250
                               Costa Mesa, California 92626




                                                                 13               I declare under penalty of perjury under the laws of the United States of America that the

                                                                 14 foregoing is true and correct.

                                                                 15               Executed on this 30th day of April, 2020, at Costa Mesa, California.

                                                                 16

                                                                 17                                                          /s/ Robert S. Marticello
                                                                                                                             ROBERT S. MARTICELLO
                                                                 18
                                                                 19

                                                                 20

                                                                 21

                                                                 22

                                                                 23

                                                                 24

                                                                 25

                                                                 26

                                                                 27

                                                                 28


                                                                      2822183.2                                             17                                 DECLARATION
Case 2:20-ap-01022-VZ   Doc 35 Filed 04/30/20 Entered 04/30/20 16:54:20   Desc
                        Main Document    Page 22 of 52




                EXHIBIT "1"
Case 2:20-ap-01022-VZ   Doc 35Document
          Case 1:20-cv-00019    Filed 04/30/20  Entered 04/30/20
                                        1 Filed 01/03/20  Page 1 16:54:20
                                                                 of 29                      Desc
                        Main Document     Page 23 of 52



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------x
                                                            :
HONG LIU,                                                   :
                           Plaintiff,                       :
                                                            :   Case No.:
                  -v.-                                      :
                                                            :   COMPLAINT
FARADAY&FUTURE INC., SMART KING :
LTD., JIAWEI WANG, and CHAOYING :
DENG,                                                       :
                                                            :
                          Defendants.                       :
-----------------------------------------------------------x
        Plaintiff Hong (“Henry”) Liu (“Mr. Liu” or “Plaintiff”), by and through his undersigned

counsel, as and for his Complaint against Faraday&Future Inc. (“Faraday”), Smart King Ltd.

(“Smart King”), Jiawei Wang (“Jerry Wang” or “Mr. Wang”), and Chaoying Deng (aka Chaoying

Bossert, “Ms. Deng”) (all defendants collectively, “Defendants”), respectfully alleges as follows.

                                      PRELIMINARY STATEMENT

        1.       This action arises from fraudulent statements that lured Mr. Liu, a New York

resident and senior equity partner in the New York office of Mayer Brown LLP, to resign his law

partnership, abandon his New York law practice and client base, and leave New York with his

family, in order to serve as the General Counsel for Faraday, a startup electric car company in

California. After fraudulently inducing Mr. Liu to leave New York, Defendants wrongfully

terminated his employment after less than one year without any legitimate basis, and brazenly

refused to pay the compensation owed to Mr. Liu under the plain terms of his employment

agreement, including over $6 million in cash as well as equity that Defendants represented to be

worth over $100 million.

        2.       As a New York-based partner at Mayer Brown and other global law firms, Mr. Liu

developed one of the most active and successful China and Asia-related practices in the United
Case 2:20-ap-01022-VZ   Doc 35Document
          Case 1:20-cv-00019    Filed 04/30/20  Entered 04/30/20
                                        1 Filed 01/03/20  Page 2 16:54:20
                                                                 of 29                       Desc
                        Main Document     Page 24 of 52



States, representing numerous prominent clients in significant transactions.

       3.      Defendants knew that Mr. Liu would not leave his extraordinarily successful

practice in New York unless they could induce him to believe that Faraday would offer a superior

package of cash and equity compensation. In January 2018, Mr. Yueting Jia (“YT Jia” or “Mr.

Jia”), the founder, principal shareholder, and chief executive of Faraday and its parent company

Smart King, whose net worth was estimated at $3.8 billion by Forbes in 2017, represented to Mr.

Liu that Smart King had received $2 billion in a private securities placement that valued Smart

King at $4.5 billion. These representations, which were repeated by Jia’s associates including

defendants Mr. Wang and Ms. Deng, were false. The $2 billion investment was not completed.

Smart King never received $2 billion.

       4.      Mr. Liu did not know that Mr. Jia, Mr. Wang and Ms. Deng were engaged in fraud.

Nor did he know that Mr. Jia, Mr. Wang and Ms. Deng had no intention of permitting Mr. Liu to

act as a bona fide general counsel, i.e., as a general counsel that ensured compliance with

applicable law. Indeed, as Mr. Liu learned first hand, Faraday is tightly and secretively controlled

by Mr. Jia and his clique including Mr. Wang (who is Mr. Jia’s nephew) and Ms. Deng. No

outsiders are permitted to have any real decision making authority, regardless of their expertise.

       5.      When Mr. Liu proactively took steps to ensure Faraday’s compliance with

applicable law, including by seeking investigations of workplace harassment complaints and

immigration violations, and urging Mr. Jia and his family and inner circle not to engage in any

irregular financial dealings, Mr. Jia stripped Mr. Liu of his authority and then terminated him

without any legitimate basis.

       6.      By this action, Mr. Liu seeks redress for the egregious misconduct of Defendants,

including cash and equity compensation owed to him under his employment agreement as well as


                                                 2
Case 2:20-ap-01022-VZ   Doc 35Document
          Case 1:20-cv-00019    Filed 04/30/20  Entered 04/30/20
                                        1 Filed 01/03/20  Page 3 16:54:20
                                                                 of 29                          Desc
                        Main Document     Page 25 of 52



other compensatory and punitive damages.

                                   JURISDICTION AND VENUE

       7.      This Court has subject-matter jurisdiction under Section 10(b) of the Securities

Exchange Act of 1934 (the “Exchange Act”) and Rule 10b-5 promulgated thereunder. This Court

has supplemental jurisdiction over Plaintiff’s state law claims under 28 U.S.C. §1367 because

those claims are substantially related to Plaintiff’s claims under federal law. This Court also has

subject-matter jurisdiction under 28 U.S.C. §1332(a) because the parties are citizens of different

states and the amount in controversy exceeds $75,000.

       8.      This Court has personal jurisdiction over Defendants because Plaintiff’s claims

relate directly to Defendants’ conduct in or directed to New York, including Defendants’

negotiation of the terms of Mr. Liu’s employment while he was a New York resident, making numerous

telephone calls and emails to Mr. Liu in New York, and making payments to Mr. Liu’s New York bank

account during the term of his employment. Further, Defendants committed torts outside the State

of New York that caused injury to Mr. Liu in New York. Additionally, certain sales of securities and

acts, practices, transactions, and courses of business constituting the securities violations alleged

in this Complaint occurred in New York.

       9.      Venue is proper in this Court under 28 U.S.C. §1391(b)(2) because the Defendants

are subject to personal jurisdiction in this district and because Plaintiff’s claims relate directly to

Defendants’ conduct in or directed to this district. Further, certain sales of securities and acts,

practices, transactions, and courses of business constituting the securities violations alleged in this

Complaint occurred within the Southern District of New York.

                                             PARTIES

       10.     Mr. Liu is a resident of the State of New York.

       11.     Faraday is a corporation organized under the laws of the State of California with its
                                                3
Case 2:20-ap-01022-VZ   Doc 35Document
          Case 1:20-cv-00019    Filed 04/30/20  Entered 04/30/20
                                        1 Filed 01/03/20  Page 4 16:54:20
                                                                 of 29                     Desc
                        Main Document     Page 26 of 52



principal place of business in Gardena, California.

       12.     Smart King is a corporation organized under the laws of the Cayman Islands, with

its principal place of business in Gardena, California.

       13.     Jiawei Wang is a resident of the State of California.

       14.     Chaoying Deng is a resident of the State of California.

                                    FACTUAL ALLEGATIONS

Mr. Liu Builds a Law Practice in New York

       15.     Mr. Liu is a New York-based attorney with decades of experience in global legal,

business and financial industries. He is one of the most experienced lawyers in New York in

handling complex cross border matters involving the People’s Republic of China (“PRC”).

       16.     Mr. Liu holds law degrees from Peking University Law School and Harvard Law

School, and an MBA from the University of Oxford.

       17.     Since 1991, Mr. Liu has been admitted to practice in New York.

       18.     Between 1995 and 2000, Mr. Liu served as General Counsel and Director-General

of the China Securities Regulatory Commission (“CSRC”), the national securities regulator in the

PRC. At the CSRC, Mr. Liu played a prominent role in reforming the PRC securities industry,

including leading a CSRC team that drafted and enacted the PRC’s first securities law in 1998.

       19.     Mr. Liu is recognized globally for his significant contributions to the development

of securities and financial markets in the PRC. In 1998 and 1999, BusinessWeek twice honored

Mr. Liu with its “Stars of Asia” awards. In 1999, the World Economic Forum in Davos honored

Mr. Liu with a “Global Leader for Tomorrow” award.

       20.     In the early 2000s, Mr. Liu served as a managing director of investment banking at

the New York based Donaldson, Lufkin & Jenrette (DLJ) which was later merged into Credit


                                                 4
Case 2:20-ap-01022-VZ   Doc 35Document
          Case 1:20-cv-00019    Filed 04/30/20  Entered 04/30/20
                                        1 Filed 01/03/20  Page 5 16:54:20
                                                                 of 29                        Desc
                        Main Document     Page 27 of 52



Suisse First Boston (CSFB), dividing his time between New York and Hong Kong.

       21.     Between 2005 and April 2014, Mr. Liu served in senior positions in the New York

offices of global law firms, including as a partner with Nixon Peabody LLP, DLA Piper LLP, and

Pillsbury Winthrop Shaw Pittman LLP.

Mr. Liu Develops a Leading China Practice in New York at Mayer Brown

       22.     Between April 2014 and February 2018, Mr. Liu was an equity partner at Mayer

Brown LLP in its New York office.

       23.     At Mayer Brown, Mr. Liu developed one of the most active and successful China

and Asia-related practices in the United States, representing many of the most prominent PRC

financial institutions in significant transactions. Mr. Liu’s client base included numerous financial

giants in the PRC, as well as leading companies in a wide range of industries in the PRC including

transportation, infrastructure, manufacturing, insurance, and private equity.

       24.     In 2015, Mr. Liu was named to The National Law Journal’s list of “Regulatory &

Compliance Trailblazers,” which recognizes individuals who have “made a difference navigating

the ever-changing mandates of regulatory and compliance.”

       25.     Within Mayer Brown, Mr. Liu’s practice was recognized for its high profile clients,

large deal sizes, continuing and repeat business, and optimal realization rates. In each year of his

tenure at Mayer Brown, Mr. Liu was promoted within the firm’s equity partnership, rising to senior

partner. In 2017, Mr. Liu’s compensation at Mayer Brown was approximately $1.35 million.

       26.     On February 12, 2018, just prior to Mr. Liu’s departure from Mayer Brown, the

firm issued a firm-wide announcement, stating in relevant part:

               Under Henry’s leadership, the Firm had developed important new
               relationships with some of the largest financial institutions and
               private equity players in China . . . Henry’s wide-ranging experience
               has included banking and finance, M&A, investments and

                                                 5
Case 2:20-ap-01022-VZ   Doc 35Document
          Case 1:20-cv-00019    Filed 04/30/20  Entered 04/30/20
                                        1 Filed 01/03/20  Page 6 16:54:20
                                                                 of 29                       Desc
                        Main Document     Page 28 of 52



                transactions, and regulatory and disputes. He has extensive
                experience representing Asia and Greater China-based companies
                conducting business in the United States and throughout the world,
                including in such industries as financial institutions and investment
                entities, real estate and infrastructure, aviation and transportation,
                energy and resources, and manufacturing and technology. Henry
                also has advised U.S. and non-U.S. companies doing business in
                Asia and Greater China, including in areas such as market access,
                direct investment, public and private funds, capital markets,
                technology transfers and regulatory matters.

Defendants Lure Mr. Liu From New York Based Upon False Representations

        27.     Between October 2017 and mid-February 2018, at the pinnacle of his success, Mr.

Liu was fraudulently induced to leave his prestigious and lucrative equity partnership at Mayer

Brown in New York, and his roster of blue-chip clients, and take up a position with a start-up

electric car company in California that was years away from producing any cars.

        28.     Faraday had been seeking for years to develop and market a viable electric car,

without success. Smart King, Faraday’s holding company, has no material operations.

        29.     Defendants knew that hiring Mr. Liu, a globally respected professional with

decades of experience, would bolster Faraday’s credibility with stakeholders.

        30.     At all relevant times, Faraday and Smart King were controlled by Mr. Jia, the

founder, principal shareholder and chief executive officer of these entities. Mr. Jia is presently a

non-party due to the automatic stay in his personal bankruptcy case which is currently pending in

the United States Bankruptcy Court for the Central District of California. Mr. Jia exercises total

control of Faraday and its affiliates through a close network of family members and lieutenants in

his inner circle.

        31.     In mid-October 2017, Mr. Yanfeng Wang (“Junmin Wang” or “Michael Wang”), Mr.

Jia’s confidant and finance handler, approached and invited Mr. Liu to travel from New York to

Faraday’s offices in California to meet Mr. Jia. On October 17, 2017, Mr. Liu met Mr. Jia for the

                                                  6
Case 2:20-ap-01022-VZ   Doc 35Document
          Case 1:20-cv-00019    Filed 04/30/20  Entered 04/30/20
                                        1 Filed 01/03/20  Page 7 16:54:20
                                                                 of 29                      Desc
                        Main Document     Page 29 of 52



first time, at Faraday’s California office. Mr. Jia invited Mr. Liu to join Faraday as his senior

partner.

       32.     In the ensuing months, Mr. Jia, Mr. Wang, and Ms. Deng sought to induce Mr. Liu

to leave his lucrative New York law practice and join Faraday. Mr. Wang heads Faraday’s capital

markets department and holds numerous titles, including president, chief financial officer and sole

director of Faraday, and director of Smart King. Ms. Deng handles Mr. Jia’s personal finances and

serves as president and director of Smart King and vice president of Faraday.

       33.     Defendants knew that Mr. Liu would not leave his extraordinarily successful

practice in New York unless they could induce him to believe that Faraday would offer a package

of cash and equity compensation that was superior to what Mr. Liu was earning at Mayer Brown,

and that Faraday had actually raised sufficient capital to make good on its compensation

commitments to Mr. Liu. Further, given that Defendants sought to lure Mr. Liu with promises of

a substantial equity stake, it was imperative for Defendants to provide supposed “evidence” of the

value of the equity that Mr. Liu would be granted, particularly given that Faraday was a privately

held start-up company with no revenues and had not begun production.

       34.     On October 25, 2017, Mr. Wang sent Mr. Liu a purported estimate of the value of

the Smart King options (representing 2% of the total equity of Smart King) that would be issued

to Mr. Liu if he joined Faraday. According to the estimate, Mr. Liu’s options would be worth

approximately $43 million based on a “Series A Value.” This was prior to the Evergrande

transaction described below.

       35.     Beginning in or around January 2018, knowing how critical it was to induce Mr.

Liu to believe in Faraday’s financial viability and the value of its equity, Mr. Jia and Mr. Wang

represented to Mr. Liu that Evergrande Health Industry Group Ltd. (together with its affiliates,


                                                7
Case 2:20-ap-01022-VZ   Doc 35Document
          Case 1:20-cv-00019    Filed 04/30/20  Entered 04/30/20
                                        1 Filed 01/03/20  Page 8 16:54:20
                                                                 of 29                     Desc
                        Main Document     Page 30 of 52



“Evergrande”), a major conglomerate in the PRC, was investing $2 billion in Smart King in a

Series A offering. This private securities transaction was not publicly disclosed at the time, and

thus Mr. Liu had no way of verifying the representations made by Mr. Jia and Mr. Wang.

       36.     In January 2018, during meetings and teleconferences, Mr. Jia, Mr. Wang, and Ms.

Deng represented to Mr. Liu that on November 30, 2017, Evergrande completed its $2 billion

Series A investment in Smart King, which valued Smart King at $4.5 billion, and that Smart King

had actually received the $2 billion. Mr. Jia, Mr. Wang and Ms. Deng also emphasized that since

Smart King was valued at $4.5 billion, each one percent of Smart King’s equity was worth $45

million.

       37.     On January 10, 2018, and again between January 22 and January 24, 2018, Mr. Liu

met Mr. Jia, Mr. Wang and Ms. Deng at Faraday’s headquarters premises in California. During

multiple meetings on these dates, Mr. Jia, Mr. Wang, and Ms. Deng touted the successful

completion of the Series A investment from Evergrande, including Smart King’s receipt of

Evergrande’s $2 billion investment. Ms. Deng emphasized this point to Mr. Liu, repeatedly

assuring Mr. Liu that since the Series A offering was completed, money was not an issue.

       38.     During these meetings, Mr. Liu repeatedly requested to view the Series A

documents and attempted to inquire about the details of the Evergrande transaction. However, Mr.

Jia and Mr. Wang refused to provide Mr. Liu with the relevant documentation and details of the

Evergrande transaction, citing confidentiality obligations to Evergrande, but assured Mr. Liu that

the Series A transaction was handled by reputable international law firms including Sidley Austin

LLP and that Mr. Liu could be assured of the validity and quality of the transaction.

       39.     Unbeknownst to Mr. Liu, the representations made by Mr. Jia, Mr. Wang and Ms.

Deng were false. The Series A investment was not “completed.” As Defendants knew (and


                                                8
Case 2:20-ap-01022-VZ   Doc 35Document
          Case 1:20-cv-00019    Filed 04/30/20  Entered 04/30/20
                                        1 Filed 01/03/20  Page 9 16:54:20
                                                                 of 29                        Desc
                        Main Document     Page 31 of 52



deliberately concealed from Mr. Liu), Smart King never received $2 billion. Indeed, Evergrande

invested only $300 million in Smart King on or about November 30, 2017, and would invest only

$800 million by mid-2018 before terminating its relationship with Smart King.

       40.     Defendants’ representation that Smart King received a $2 billion investment was a

highly material fact that Mr. Liu relied upon in deciding whether to accept Faraday’s employment

offer and, critically, in assessing the value of the equity compensation that was offered to him. Mr.

Liu reasonably believed that Faraday’s prospects for success (and the value of the equity of Smart

King, Faraday’s parent) were significantly enhanced by Evergrande’s $2 billion investment.

       41.     As a further inducement to Mr. Liu to leave his lucrative practice at Mayer Brown

in New York and join Faraday in California, in January 2018, Mr. Jia promised to pay Mr. Liu a

$3 million signing bonus plus annual compensation of $1 million over the first five years of his

employment. Mr. Jia also promised that Mr. Liu would be entitled to participate in all benefit

programs at Faraday at the same level as all senior executives, including being covered by directors’

and officer’s insurance.

       42.     Starting in October 2017 and again in January 2018, Mr. Wang sent Mr. Liu draft

employment agreements and communicated extensively with Mr. Liu in New York by telephone

and email.

The Employment Agreement

       43.     Unaware that Mr. Jia, Mr. Wang and Ms. Deng had fraudulently misrepresented the

fact that Smart King had received $2 billion from Evergrande, on or about January 25, 2018, Mr.

Liu entered into an employment agreement (the “Employment Agreement,” attached as Exhibit A

to this Complaint) with Faraday, Smart King, and certain of their affiliates (as defined collectively

in the Employment Agreement, “FF”).


                                                 9
Case 2:20-ap-01022-VZ   Doc 35
         Case 1:20-cv-00019     Filed 04/30/20
                             Document           Entered 04/30/20
                                       1 Filed 01/03/20  Page 1016:54:20
                                                                 of 29                       Desc
                        Main Document     Page 32 of 52



       44.       Mr. Liu signed the Employment Agreement in New York.

       45.       Mr. Wang and Mr. Teddy Kang, a Human Resources manager at FF, signed the

Employment Agreement on behalf of Faraday, Smart King, and certain of their affiliates.

       46.       The Employment Agreement provides that Mr. Liu would serve as Global Chief

Administrative Officer, Global General Counsel and Global Senior Advisor, as well as serving as

a senior board member. (Ex. A at 1).

       47.       Under the terms of the Employment Agreement, FF agreed to guarantee Mr. Liu’s

employment for five years and pay him a comprehensive package of cash and equity compensation

which included the following components.

       48.       FF agreed to pay Mr. Liu a $3 million dollar signing bonus, payable in five equal

installments of $600,000, with the first installment paid upon signing of the Employment

Agreement and the remaining four installments paid on each of the four anniversaries of Mr. Liu’s

first date of employment. Further, in the event of an early termination of Mr. Liu during the

guaranteed five year term, he would receive all of the unpaid installment payments in a lump sum.

       49.       FF further agreed to pay Mr. Liu a minimum annual base salary of $1 million during

each of five years of his guaranteed five year term, i.e., a minimum base salary of $5 million over

the five year term. If Mr. Liu was terminated “for any reason” during the five year term, he would

receive the unpaid portion of the $5 million in base salary in a lump sum.

       50.       FF further agreed to grant Mr. Liu 20 million shares of FF, which represented two

percent of FF’s total equity prior to its Series A round, with the shares to be issued (at Mr. Liu’s

election) in the form of restricted stock or options. The Employment Agreement provides in

relevant part:

                 FF shall grant [Mr. Liu] at a minimum cost required by law and
                 outright, 2% of FF’s total equity shares pre Series A dilution in the

                                                  10
Case 2:20-ap-01022-VZ   Doc 35
         Case 1:20-cv-00019     Filed 04/30/20
                             Document           Entered 04/30/20
                                       1 Filed 01/03/20  Page 1116:54:20
                                                                 of 29                         Desc
                        Main Document     Page 33 of 52



                 form of restrictive stocks or equity option as [Mr. Liu] may select
                 based on any of FF’s available equity grant forms to select from,
                 namely 20,000,000.00 equity shares representing 2% of the total and
                 all of 1,000,000,000.00 equity shares of FF pre Series A, as FF has
                 represented and warranted, with the FF established and standard
                 equity share or option vesting schedule and any of FF’s earliest
                 available vesting schedules as [Mr. Liu] may select [].

(Ex. A at 2).

        51.      The Employment Agreement further provides that this two percent equity interest

(to the extent not already vested) would “become immediately and fully vested to [Mr. Liu] upon

any early termination by FF of [Mr. Liu’s] employment within the guaranteed employment term

with FF.” (Ex. A. at 2).

        52.      The Employment Agreement contained false and misleading representations of

material fact.

        53.      First, the agreement represented (consistent with what Mr. Jia, Mr. Wang and Ms.

Deng falsely told Mr. Liu in January 2018) that FF “successfully completed its first closing of

Series A financing in December 2017.” This representation was false and misleading because

Evergrande’s $2 billion investment in Smart King’s Series A had not “completed” and, as of the

date of the agreement, FF had received only $300 million from Evergrande.

        54.      Second, the agreement represented that Mr. Liu would “participate in all benefit

plans and programs at the same level with all senior executives . . . including . . . insurances

including . . . D&O,” and that Mr. Liu “is entitled to indemnification . . . on terms no less than any

other executives and employees.” These representations were false and misleading because

Faraday did not maintain directors’ and officers’ insurance.

        55.      Mr. Liu would not have entered into the Employment Agreement if he had known

that it contained false representations.


                                                 11
Case 2:20-ap-01022-VZ   Doc 35
         Case 1:20-cv-00019     Filed 04/30/20
                             Document           Entered 04/30/20
                                       1 Filed 01/03/20  Page 1216:54:20
                                                                 of 29                        Desc
                        Main Document     Page 34 of 52



The Director Compensation Agreement

       56.     On or about February 2, 2018, as a further inducement to Mr. Liu to leave his New

York law practice and join Faraday, Mr. Jia signed and entered into a Director Compensation

Agreement (the “Director Agreement,” attached hereto as Exhibit B) with Mr. Liu.

       57.     In the Director Agreement, Mr. Jia repeated the false representations contained in

the Employment Agreement. Thus, Mr. Jia falsely represented that “[Smart King] successfully

completed its Series A financing in December 2017.” Ex. B at ¶ 2. Further, Mr. Jia represented

that Mr. Liu would be “fully covered by [Smart King] with executive indemnifications to the extent

set forth in [Smart King’s] standard form of director indemnification agreement” (id. at ¶ 3)

without disclosing the fact that Smart King did not maintain directors’ and officers’ insurance.

       58.     In the Director Agreement, Mr. Jia personally agreed to pay Mr. Liu, upon certain

trigger events such as an initial public offering or a change of control of Smart King, a cash amount

equal to 1% of the value of Smart King shares as calculated prior to its Series A offering.

Mr. Liu Resigns from His New York Partnership and Begins Work at Faraday

       59.     In early February 2018, Mr. Liu resigned from his partnership at Mayer Brown,

putting an end to a highly lucrative income stream from New York. Mr. Liu’s resignation also

amounted to a forfeit, under Mayer Brown’s benefit plans, of significant retirement benefits. Mr.

Liu’s decision to cut off these enormously valuable streams of income and benefits from New York

sources, and begin work at Faraday in California, was made in reliance on Defendants’ false

representations as well as the promises they made in the Employment Agreement.

       60.     On February 15, 2018, Mr. Liu began working at Faraday.

       61.     In the spring of 2018, Mr. Liu moved into a housing compound close to Faraday’s

offices in California, which he and his family occupied.


                                                 12
Case 2:20-ap-01022-VZ   Doc 35
         Case 1:20-cv-00019     Filed 04/30/20
                             Document           Entered 04/30/20
                                       1 Filed 01/03/20  Page 1316:54:20
                                                                 of 29                        Desc
                        Main Document     Page 35 of 52



       62.     Concurrently with his start date, Mr. Liu was paid the first $600,000 installment of

his $3 million signing bonus under the Employment Agreement. This payment, as well as all other

payments that Faraday made to Mr. Liu during his employment, was paid or wired to Mr. Liu’s

New York bank account.

       63.     Between mid-February 2018 and October 2018 (when, as described below, he

began to be stripped of his authority), Mr. Liu performed numerous tasks in connection with

managing the legal and administrative functions of FF, including building up the legal team,

drafting and implementing policies on technology and intellectual property protection and other

critical areas, and overseeing a wide range of sensitive regulatory and compliance matters.

Smart King Grants Options to Mr. Liu Pursuant to the Employment Agreement

       64.     On or about September 21, 2018, Smart King’s board of directors adopted

resolutions (the “September 2018 Resolutions”) approving grants of options to numerous

employees pursuant to the Smart King Ltd. Equity Incentive Plan. Mr. Liu, who was then a

member of Smart King’s board, voted for the resolutions.

       65.     Consistent with the Employment Agreement’s requirement that Mr. Liu be granted

20 million shares of FF, the September 2018 Resolutions authorized the grant to Mr. Liu of

20,000,000 options to purchase Smart King stock.

       66.     Under the September 2018 Resolutions, Mr. Liu’s 20,000,000 options would vest

in four tranches, representing 40%, 20%, 20%, and 20% of the total grant, with staggered

commencement dates as follows. The first tranche would vest over four years starting on February

15, 2018, Mr. Liu’s employment start date. The second tranche would commence vesting in year

two, the third tranche would commence vesting in year three, and the fourth tranche commencing

vesting in year four.


                                                13
Case 2:20-ap-01022-VZ   Doc 35
         Case 1:20-cv-00019     Filed 04/30/20
                             Document           Entered 04/30/20
                                       1 Filed 01/03/20  Page 1416:54:20
                                                                 of 29                      Desc
                        Main Document     Page 36 of 52



          67.   In or about January 2019, Mr. Liu received confirmation that Solium Capital

(“Solium”), the third-party manager of Smart King’s employee stock option plans, had created an

account for Mr. Liu. Mr. Liu accessed his account information on Solium’s website, which

confirmed that he had been granted 20 million options under the vesting schedules described above.

          68.   Mr. Liu has never received any notification that any of his Smart King options have

vested.

Mr. Liu Learns of Serious Workplace Violations

          69.   Beginning shortly after assuming his duties at Faraday, Mr. Liu observed illegal,

discriminatory, and outrageous behavior by Mr. Jia and his clique. Mr. Liu repeatedly advised Mr.

Jia and his associates, through direct and open communications, to cease their misconduct. Mr.

Liu also worked with and directed Faraday’s legal department to issue appropriate internal

communications, and to draft and adopt policies and procedures designed to ensure compliance

with applicable laws. However, Mr. Jia and his clique largely ignored these efforts.

          70.   Thus, for example, on numerous occasions, Mr. Jia brazenly announced his

preference for working with younger employees, and that Faraday should selectively hire younger

employees because they fit more of a “start-up image” and “an entrepreneurial environment,” and

that older employees are not desirable. In response, at Mr. Liu’s direction, the legal department

worked to strengthen and update human resources policies, including with respect to preventing

discrimination in hiring.

          71.   In mid-2018, several employees filed internal complaints alleging sexual

harassment and a hostile work environment at Faraday, including allegations that employees were

pressured to hire attractive women for Mr. Jia. In response, at Mr. Liu’s direction, the legal

department took steps to investigate complaints, enforce workplace policies, and conduct


                                                14
Case 2:20-ap-01022-VZ   Doc 35
         Case 1:20-cv-00019     Filed 04/30/20
                             Document           Entered 04/30/20
                                       1 Filed 01/03/20  Page 1516:54:20
                                                                 of 29                      Desc
                        Main Document     Page 37 of 52



management training.

        72.    Mr. Liu was also concerned by reports that Mr. Jia was using Faraday as an

immigration farm to obtain U.S. visas for numerous PRC nationals. In May 2018, the U.S.

Citizenship & Immigration Services Division of the Department of Homeland Security conducted

an on-site inspection of Faraday’s offices in Gardena, Los Angeles. Mr. Liu reminded Mr. Jia of

the importance of complying with U.S. immigration laws. Further, at Mr. Liu’s direction, the legal

department took steps to ensure compliance with immigration law and to cooperate with the U.S.

authorities.

        73.    Mr. Jia and his coterie engaged in a pattern of bullying, threats, and harassment.

Thus, for example, Mr. Jia made clear to senior management that if they dared to express any views

that conflicted with Mr. Jia’s views, he would fire and sue them. Mr. Jia publicly scolded Faraday

co-founder Nick Sampson before Faraday’s management team, calling him an idiot. Mr. Wang

also threatened Mr. Sampson and Butch Darrow, Faraday’s Vice President of Quality.

        74.    On October 18, 2018, Mr. Jia sent an email to Faraday employees announcing mass

layoffs. In his email, Mr. Jia claimed that Faraday was eliminating untalented or undesirable

employees. Significantly, most (if not all) PRC nationals at Faraday who were applying for U.S.

work visas were not laid off. Mr. Liu was not consulted on the content of Mr. Jia’s email or on the

manner in which the layoff was conducted.

        75.    During this time period, Mr. Liu actively instructed the legal department to issue

memoranda and other communications urging Mr. Jia and Mr. Wang to comply with applicable

laws relating to, among other things, employee layoffs, labor codes, fiduciary duties, immigration,

financial controls, and privacy laws (so that Mr. Jia and his clique would not secretly record

employee activities). These memoranda were all disregarded by Mr. Jia and Mr. Wang.


                                                15
Case 2:20-ap-01022-VZ   Doc 35
         Case 1:20-cv-00019     Filed 04/30/20
                             Document           Entered 04/30/20
                                       1 Filed 01/03/20  Page 1616:54:20
                                                                 of 29                        Desc
                        Main Document     Page 38 of 52



Mr. Jia Strips Mr. Liu of His Authority

       76.     By late October 2018, a majority of Faraday’s management (mostly Western

managers) recognized the dangers of Mr. Jia’s abusive, self-serving behavior and mismanagement.

They reached out to Faraday’s principal shareholder, Evergrande, seeking its support in effecting

a change of management. The Company’s outside counsel, Sidley Austin, was also part of this

effort to save the company.

       77.     On October 28, 2018, Mr. Liu politely suggested at a management meeting that Mr.

Jia should consider stepping back and having other managers assume his responsibilities in the

best interest of the company and all stakeholders. In response, Mr. Jia became enraged, openly

cursed Mr. Liu and threatened him. Mr. Jia stripped Mr. Liu of his Global General Counsel position

on the spot. Mr. Jia’s gang, including Mr. Wang and Ms. Deng, also jumped in to verbally attack

and harass Mr. Liu.

       78.     In response to this incident, multiple senior non-Chinese executives resigned

immediately or shortly thereafter, include co-founder and SVP Nick Sampson; SVP and Head of

Product & Engineering Peter Savagian; SVP & Head of Manufacturing Dag Reckhorn; VP and

Head of Quality Butch Darrow; VP and Head of Technology Jeff Risher, and many more.

       79.     Thereafter, Mr. Liu was sidelined, ignored, and retaliated against, and many of his

management portfolios were taken away.

       80.     In early November 2018, Mr. Liu requested a board meeting to discuss a number

of issues, including Faraday’s compliance with applicable law related to employee layoffs.

       81.     In late November 2018, Mr. Jia threatened to fire Mr. Liu if Mr. Liu did not

capitulate and carry out Mr. Jia’s orders, even if such orders violated applicable law or were not in

Faraday’s best interest. Mr. Jia’s cronies made similar threats.


                                                 16
Case 2:20-ap-01022-VZ   Doc 35
         Case 1:20-cv-00019     Filed 04/30/20
                             Document           Entered 04/30/20
                                       1 Filed 01/03/20  Page 1716:54:20
                                                                 of 29                      Desc
                        Main Document     Page 39 of 52



       82.     On January 14, 2019, at Mr. Jia’s request, Mr. Liu submitted a work plan for 2019.

The work plan set forth what Mr. Liu saw as the priorities for Faraday in 2019 and years ahead,

and how he would assist Mr. Jia and Faraday to work productively in such areas as law, intellectual

property protection, capital management, and government affairs. Mr. Liu received no response.

       83.     On January 23, 2019, Mr. Liu wrote to Mr. Jia directly, documenting the egregious

campaign of retaliation being orchestrated by Mr. Jia and his junta:

               I am concerned that you have stripped me of my job responsibilities
               due to the various complaints that I have raised regarding the
               companyʼs failure to comply with various state and federal laws.

               As is widely known, at least since October 2018, my management
               responsibilities have been continuously reduced, removed and
               replaced by you, and my authority and support in performing my
               duties have also diminished, all without my advance knowledge or
               agreement. I have been very concerned about these actions, and I
               have protested to you many times during our past conversations. I
               have previously expressed to you my grave concern regarding the
               companyʼs failure to comply with the laws of the State of California
               and the United States . . . For example, I have directly expressed my
               views to you and others at the company on how to best comply with
               laws regarding many company practices, including but not limited
               to, your improper authorization of the recording of meetings without
               required consent; immigration and work permit compliance issues
               which you have ignored; failing to adequately investigate sexual
               harassment complaints against management especially your close
               associates; retaliation against employees who have raised concerns
               regarding financial issues; and timely compliance with the WARN
               Act. I sincerely wish that you had not and would not retaliate against
               me for what I have done in performing my responsibilities and
               duties. I am committed to continue performing my responsibilities
               at the company based on contractual and legal obligations, as well
               as my dedication to work with you and all colleagues to bring our
               company to a success.

       84.     Faraday, at Mr. Jia’s behest and paralyzed by Mr. Jia’s iron grip, never conducted

any investigation of the numerous legal and compliance issues identified by Mr. Liu.

       85.     On February 4, 2019, Mr. Jia again verbally attacked Mr. Liu, ridiculing,


                                                17
Case 2:20-ap-01022-VZ   Doc 35
         Case 1:20-cv-00019     Filed 04/30/20
                             Document           Entered 04/30/20
                                       1 Filed 01/03/20  Page 1816:54:20
                                                                 of 29                       Desc
                        Main Document     Page 40 of 52



humiliating and abusing Mr. Liu with fabrications and insults.

Faraday Wrongfully Terminates and Harasses Mr. Liu

       86.     On February 11, 2019, Mr. Jia told Mr. Liu that he was being terminated. Mr. Jia

threatened and abused Mr. Liu, while ridiculing Mr. Liu’s January 23, 2019 email which

documented extensive compliance issues at Faraday. Mr. Jia told Mr. Liu that he knew he was

breaching Mr. Liu’s employment contract, but that he did not care. Mr. Jia, among other threats,

said that if Mr. Liu dared to challenge the termination in any way, Mr. Jia and the company would

dedicate all of their resources to fighting Mr. Liu. Mr. Jia crowed that he and the Company had

unlimited financial resources. Mr. Jia then left the room.

       87.     Acting at Mr. Jia’s direction, Qing (“Bob”) Ye, a Faraday Vice President and a

personal confidant and another personal finance handler of Mr. Jia, told Mr. Liu that if he dared to

take action against the company and Mr. Jia, there would be “consequences” and that Mr. Jia and

“we” would publicly and globally destroy Mr. Liu, including on Chinese and international media.

       88.     Mr. Ye then immediately and personally escorted Mr. Liu from Faraday’s offices,

without giving Mr. Liu the opportunity to return to his office to retrieve personal items.

       89.     Mr. Jia maliciously timed Mr. Liu’s termination to occur just days before the first

anniversary of Mr. Liu’s employment, when Mr. Liu was due to receive the second $600,000

installment of his $3 million signing bonus under the Employment Agreement. None of the

remaining installments (totaling $2.4 million) were ever paid to Mr. Liu.

       90.     But Mr. Jia was not finished. To add insult to injury, Mr. Jia’s clique continued to

harass Mr. Liu after ejecting him from Faraday.

       91.     On or about February 15, 2018, Mr. Liu’s real estate broker in California reported

that she was contacted by Ms. Deng. Ms. Deng was attempting to talk the real estate broker into


                                                  18
Case 2:20-ap-01022-VZ   Doc 35
         Case 1:20-cv-00019     Filed 04/30/20
                             Document           Entered 04/30/20
                                       1 Filed 01/03/20  Page 1916:54:20
                                                                 of 29                        Desc
                        Main Document     Page 41 of 52



permitting Faraday’s goons to enter Mr. Liu’s California residence without authorization from Mr.

Liu. The real estate broker refused to allow this illegal entry demanded by Ms. Deng.

       92.     Mr. Liu also learned from a guard at his gated residential compound in California

that suspected Faraday operatives, including Michael Wang, attempted to gain unauthorized access

to his residence disguised as “plumbers” on numerous occasions.

       93.     The abrupt, gangster-like termination of Mr. Liu severely impacted his health,

causing physical injury and emotional distress.

Defendants’ Material Breaches of the Employment Agreement

       94.     After terminating Mr. Liu, Faraday failed to pay him the cash and equity

compensation owed to him under the Employment Agreement.

       95.     The Employment Agreement requires that in the event of an early termination of

Mr. Liu during his guaranteed five year term, he would receive all unpaid installments on his $3

million signing bonus in a lump sum. Faraday never paid Mr. Liu the unpaid portion of the $3

million signing bonus, which is $2,400,000, as required under the Employment Agreement.

       96.     The Employment Agreement further requires Defendants to pay Mr. Liu a

minimum base salary of $5 million over the five years of his employment, and that if Mr. Liu was

terminated “for any reason” during that five year period he must be paid any unpaid portion of the

$5 million in a lump sum. Faraday never paid the unpaid portion of the $5 million in base salary,

which totals approximately $4 million.

       97.     Further, under the Employment Agreement, Mr. Liu is entitled to receive 20 million

shares of FF, with the shares to be issued (at Mr. Liu’s election) in the form of restricted stock or

options. The Employment Agreement requires that if Mr. Liu elects to receive the 20 million

shares in the form of options, any unvested options must be vested immediately upon Mr. Liu’s


                                                  19
Case 2:20-ap-01022-VZ   Doc 35
         Case 1:20-cv-00019     Filed 04/30/20
                             Document           Entered 04/30/20
                                       1 Filed 01/03/20  Page 2016:54:20
                                                                 of 29                          Desc
                        Main Document     Page 42 of 52



termination.

       98.       As discussed above, the September 2018 Resolutions granted Mr. Liu options to

purchase 20 million shares of Smart King stock, which were subject to a multi-year vesting

schedule and remained entirely unvested as of the date of Mr. Liu’s termination. Smart King and

Faraday failed to fully and immediately vest Mr. Liu’s 20 million options upon his termination as

required by the Employment Agreement.

       99.       In October 2019, Mr. Jia filed for bankruptcy protection in the United States, listing

personal debts of over $3 billion. Due to the automatic stay, Mr. Liu is presently unable to assert

causes of action directly against Mr. Jia individually, notwithstanding Mr. Jia’s egregious

misconduct as detailed herein.

Defendants’ Damage to Mr. Liu

       100.      Defendants, at Mr. Jia’s behest, have inflicted massive damage upon Mr. Liu’s

career and earnings prospects.

       101.      By inducing Mr. Liu to resign from his New York partnership at Mayer Brown, Mr.

Liu lost a lucrative equity partnership interest at a global law firm. He also lost the opportunity to

become a retired partner at Mayer Brown, which carries significant economic benefits.

       102.      Further, Mr. Liu was induced to abandon extensive client relationships, which he

transitioned to colleagues. Since being terminated by Faraday, Mr. Liu has not been offered any

positions at any major law firms because he is perceived to have lost many of these client

relationships.

       103.      Significantly, Mr. Jia’s outrageous mistreatment of Mr. Liu is part of a pattern of

fraud, trickery, and dishonesty by Mr. Jia that is now being exposed by authorities in the United

States and the PRC.


                                                  20
Case 2:20-ap-01022-VZ   Doc 35
         Case 1:20-cv-00019     Filed 04/30/20
                             Document           Entered 04/30/20
                                       1 Filed 01/03/20  Page 2116:54:20
                                                                 of 29                          Desc
                        Main Document     Page 43 of 52



          104.   Thus, for example, on December 17, 2019, the office of the United States Trustee

filed a motion in Mr. Jia’s bankruptcy case, seeking the appointment of a Chapter 11 trustee. The

U.S. trustee stated that an independent trustee “is required to take control of the estate of Yueting

Jia . . . an individual chapter 11 petitioner who has failed to uphold his fiduciary duty to the estate

by engaging in dishonest behavior, pre and post-petition.”

          105.   Further, on December 31, 2019, the Shenzhen Stock Exchange announced

disciplinary sanctions against Mr. Jia arising from his violations of PRC securities law, including

a lifetime ban on Mr. Jia serving as a board member or senior officer of any public company.

          106.   Additionally, Mr. Jia has repeatedly been designated by PRC courts at various

levels as well as by PRC securities and other regulatory bodies as a “Dishonest Person Subject to

Legal Enforcement.”

          107.   Mr. Jia is now a fugitive from justice, having refused to return to the PRC despite

repeated requests from PRC authorities for him to return to the PRC to cooperate with legal

investigations of securities fraud and other violations.

          108.   At the time he agreed to join Faraday, Mr. Liu had no knowledge that Mr. Jia and

his companies were engaged in securities fraud, deceptive practices, or other misconduct. Now,

as a result of the fraudulent and malicious actions taken by Mr. Jia and the Defendants that he

controls, Mr. Liu’s career and future earnings prospects lie in tatters.

                                        CLAIMS FOR RELIEF
                                             COUNT ONE
                                          (Breach of Contract)
                                  (Against Faraday and Smart King)

          109.   Plaintiff repeats and realleges each and every allegation above as if fully set forth

herein.

                                                  21
Case 2:20-ap-01022-VZ   Doc 35
         Case 1:20-cv-00019     Filed 04/30/20
                             Document           Entered 04/30/20
                                       1 Filed 01/03/20  Page 2216:54:20
                                                                 of 29                       Desc
                        Main Document     Page 44 of 52



       110.    Plaintiff, Faraday, and Smart King are parties to the Employment Agreement, which

is a valid, binding and enforceable contract.

       111.    Plaintiff has fully complied with all terms of the Employment Agreement.

       112.    The Employment Agreement requires that in the event of an early termination of

Mr. Liu during his guaranteed five year term, he would receive all unpaid installments on his $3

million signing bonus in a lump sum. Faraday and Smart King breached the Employment

Agreement by failing to pay Mr. Liu the unpaid portion of the $3 million signing bonus, which is

$2,400,000.

       113.    The Employment Agreement further requires Faraday and Smart King to pay Mr.

Liu a minimum base salary of $5 million over the first five years of his employment, and also

requires that if Mr. Liu is terminated “for any reason” during that five year period he must be paid

any unpaid portion of the $5 million in a lump sum. Faraday and Smart King breached the

agreement by failing to pay the unpaid portion of the $5 million in base salary, which totals

approximately $4 million.

       114.    Further, under the Employment Agreement, Mr. Liu is entitled to receive 20 million

shares of Smart King (representing 2% of the total equity of Smart King), with the shares to be

issued (at Mr. Liu’s election) in the form of restricted stock or options. The Employment

Agreement requires that if Mr. Liu elects to receive the 20 million shares in the form of options,

any unvested options must be vested immediately upon Mr. Liu’s termination.            In or about

September 2018, Mr. Liu was granted options to purchase 20,000,000 shares of Smart King stock,

which were subject to a multi-year vesting schedule and remained entirely unvested as of the date

of Mr. Liu’s termination. Smart King and Faraday failed to fully and immediately vest Mr. Liu’s

20 million options upon his termination as required by the Employment Agreement.


                                                22
Case 2:20-ap-01022-VZ   Doc 35
         Case 1:20-cv-00019     Filed 04/30/20
                             Document           Entered 04/30/20
                                       1 Filed 01/03/20  Page 2316:54:20
                                                                 of 29                          Desc
                        Main Document     Page 45 of 52



          115.   Plaintiff is entitled to specific performance of his right to immediate vesting of his

20 million Smart King options.

          116.   Plaintiff has suffered monetary damages proximately caused by the foregoing

breaches in an amount to be proved at trial.

                                             COUNT TWO
                  (Violation of Section 10(b) of The Exchange Act and Rule 10b-5)
                                        (Against All Defendants)

          117.   Plaintiff repeats and realleges each and every allegation above as if fully set forth

herein.

          118.   Defendants falsely represented that in November 2017, Evergrande had invested $2

billion in Smart King in a Series A offering that valued Smart King at $4.5 billion. Defendants

made these false representations in connection with an offer to Mr. Liu of securities in Smart King,

knowing that Mr. Liu would rely on it.

          119.   Defendants knew that Smart King had only received $300 million in November

2017 from Evergrande, not $2 billion. Defendants intentionally concealed the truth, refusing to

allow Mr. Liu to examine the Series A documents and to inquire into the details of the transaction.

          120.   Defendants’ misrepresentations were made in connection with an offer and sale of

securities to Mr. Liu. By accepting an offer of employment in exchange for receiving securities,

Mr. Liu effectively purchased securities. That is, Mr. Liu exchanged something of value — the

income stream and retirement benefits from his Mayer Brown partnership — for stock and/or

options in Smart King.

          121.   Through the foregoing conduct and as more fully described herein, Defendants,

with scienter, by use of the means or instrumentalities of interstate commerce or of the mails, in

connection with the purchase or sale of securities, directly or indirectly: (a) employed devices,

                                                  23
Case 2:20-ap-01022-VZ   Doc 35
         Case 1:20-cv-00019     Filed 04/30/20
                             Document           Entered 04/30/20
                                       1 Filed 01/03/20  Page 2416:54:20
                                                                 of 29                         Desc
                        Main Document     Page 46 of 52



schemes, or artifices to defraud; (b) made untrue statements of material fact or omitted to state

material facts necessary in order to make the statements made, in light of the circumstances under

which they were made, not misleading; and/or (c) engaged in acts, practices or courses of business

which operated or would operate as a fraud or deceit upon any person.

          122.   By reason of the actions alleged herein, Defendants violated Section 10(b) of the

Exchange Act, 15 U.S.C. § 78j(b), and Rule 10b-5 thereunder, 17 C.F.R.§ 240.10b-5.

          123.   Mr. Liu has been damaged by the foregoing misconduct.

                                            COUNT THREE
                                       (Fraudulent Inducement)
                                        (Against All Defendants)

          124.   Plaintiff repeats and realleges each and every allegation above as if fully set forth

herein.

          125.   In or about January 2018, Defendants falsely represented that in November 2017,

Evergrande had invested $2 billion in Smart King in a Series A offering that valued Smart King at

$4.5 billion. Defendants also falsely represented that Mr. Liu would be entitled to directors and

officers’ insurance while working at Faraday.

          126.   As Defendants knew, these representations were false and misleading. Smart King

never received $2 billion from Evergrande. Smart King and Faraday did not maintain directors

and officers’ insurance.

          127.   Defendants knew and intended Mr. Liu to rely upon their false representations. In

reliance on these false representations, Plaintiff was induced to sign the Employment Agreement,

resigned from his lucrative equity partnership with Mayor Brown in New York and began working

for Faraday in California.

          128.   At the time the representations were made to Plaintiff, he believed them to be true.

                                                  24
Case 2:20-ap-01022-VZ   Doc 35
         Case 1:20-cv-00019     Filed 04/30/20
                             Document           Entered 04/30/20
                                       1 Filed 01/03/20  Page 2516:54:20
                                                                 of 29                         Desc
                        Main Document     Page 47 of 52



Plaintiff would not have signed the Employment Agreement and accepted employment with

Faraday, but for Defendants’ false representations.

          129.   By reason of Defendants’ misrepresentations and as a result of those

misrepresentations, Plaintiff suffered damages in an amount to be proven at trial, including lost

income and retirement benefits that Plaintiff would have earned at Mayer Brown absent

Defendants’ fraud.

          130.   The aforementioned conduct of Defendants was an intentional misrepresentation,

deceit, or concealment of a material fact known to the Defendants, and was made with the intention

on the part of the Defendants of thereby depriving Plaintiff of property or legal rights or otherwise

causing injury, and was despicable conduct that subjected Plaintiff to cruel and unjust hardship in

conscious disregard of Plaintiff’s rights, so as to justify an award of exemplary and punitive

damages.

                                             COUNT FOUR
                        (Wrongful Termination in Violation of Public Policy)
                                  (Against Faraday and Smart King)
          131.   Plaintiff repeats and realleges each and every allegation above as if fully set forth

herein.

          132.   During his employment, Plaintiff reported serious compliance issues and violations

of law, including potential violations of immigration law, failures to adequately investigate sexual

harassment complaints, illegal retaliation against employees, breach of employees’ privacy,

irregular financial activities and timely compliance with the labor law including the WARN Act.

          133.   As a direct result of his whistleblowing, Plaintiff was wrongfully discriminated

against by Smart King and Faraday. Plaintiff’s work responsibilities were reduced dramatically,

and he was then terminated, all in violation of public policy. Specifically, Plaintiff was terminated

                                                  25
Case 2:20-ap-01022-VZ   Doc 35
         Case 1:20-cv-00019     Filed 04/30/20
                             Document           Entered 04/30/20
                                       1 Filed 01/03/20  Page 2616:54:20
                                                                 of 29                         Desc
                        Main Document     Page 48 of 52



in retaliation for truthfully expressing his concerns with regard to Faraday’s failure to comply with

applicable California and federal law.

          134.   As a result of the illegal retaliatory actions of Smart King and Faraday, Plaintiff

suffered humiliation, serious mental anguish, emotional and physical distress, and loss of past and

future earnings and employment benefits and opportunities.

          135.   As more fully set forth herein, the illegal retaliatory actions of Smart King and

Faraday were willful, wanton, malicious, and oppressive and were done with the intent to cause

Plaintiff the injury described herein and justify the awarding of exemplary or punitive damages in

an amount to be determined at trial.

                                             COUNT FIVE
                             (Intentional Infliction of Emotional Distress)
                                        (Against All Defendants)
          136.   Plaintiff repeats and realleges each and every allegation above as if fully set forth

herein.

          137.   The conduct of Defendants complained of herein was intentional, malicious and

done for the purpose of causing Plaintiff to suffer humiliation, mental anguish, and emotional and

physical distress. Such conduct was orchestrated with the knowledge that Plaintiff’s emotional

and physical distress would thereby increase, and was done with a wanton and reckless disregard

of the consequences to Plaintiff.

          138.   Through such conduct, Defendants intentionally inflicted emotional distress on

Plaintiff, proximately causing severe harms to Plaintiff including humiliation, mental anguish, as

well as physical injury.

          139.   As a result of said distress and consequent harm, Plaintiff has suffered such

damages in an amount to be determined at trial.

                                                  26
Case 2:20-ap-01022-VZ   Doc 35
         Case 1:20-cv-00019     Filed 04/30/20
                             Document           Entered 04/30/20
                                       1 Filed 01/03/20  Page 2716:54:20
                                                                 of 29                             Desc
                        Main Document     Page 49 of 52



          140.   Further, Defendants acted fraudulently, maliciously, oppressively and with reckless

disregard of Plaintiff’s rights, health, emotional and physical well-being and safety, and thereby

entitling Plaintiff to an award of punitive damages.

                                              COUNT SIX
                                     (Negligent Misrepresentation)
                                        (Against All Defendants)
          141.   Plaintiff repeats and realleges each and every allegation above as if fully set forth

herein.

          142.   As described herein, Defendants made false statements and misrepresentations,

which Defendants should have known were false, to Mr. Liu.

          143.   Defendants knew and intended that Mr. Liu would rely upon such false statements

and misrepresentations in considering whether to accept Faraday’s employment offer.

          144.   Defendants had a duty, as a result of their special relationship with Mr. Liu, to give

correct information.

          145.   Mr. Liu reasonably and justifiably relied on the misrepresentations to his detriment.

          146.   As a direct and proximate result of Defendants negligent misrepresentations and

omissions, Mr. Liu has been damaged.

                                          COUNT SEVEN
                                      (Declaratory Judgment)
                                (Against Faraday and Smart King)
          147.   Plaintiff repeats and realleges each and every allegation above as if fully set

forth herein.

          148.   Based on the terms of the Employment Agreement, upon termination, Mr. Liu was

owed $2,400,000 in unpaid installments of his $3,000,000 signing bonus, as well as $4,000,000 of

his $5,000,000 base salary.

                                                  27
Case 2:20-ap-01022-VZ   Doc 35
         Case 1:20-cv-00019     Filed 04/30/20
                             Document           Entered 04/30/20
                                       1 Filed 01/03/20  Page 2816:54:20
                                                                 of 29                        Desc
                        Main Document     Page 50 of 52



       149.    Further, under the Employment Agreement, Mr. Liu is entitled to receive 20 million

shares of FF, with the shares to be issued (at Mr. Liu’s election) in the form of restricted stock or

options. The Employment Agreement requires that if Mr. Liu elects to receive the 20 million

shares in the form of options, any unvested options must be vested immediately upon Mr. Liu’s

termination. In or about September 2018, Mr. Liu was granted options to purchase 20,000,000

shares of Smart King stock, which were subject to a multi-year vesting schedule and remained

entirely unvested as of the date of Mr. Liu’s termination. Smart King and Faraday failed to fully

and immediately vest Mr. Liu’s 20 million options upon his termination as required by the

Employment Agreement.

       150.    Upon Mr. Liu’s termination, Faraday and Smart King have refused to recognize

or acknowledge Mr. Liu’s right to $6,400,000 in unpaid salary and bonus compensation and

failed to vest Mr. Liu’s 20 million Smart King options. Accordingly, a justiciable controversy

exists, which is sufficiently definite and concrete to warrant declaratory judgment.

       151.    Accordingly, Mr. Liu seeks a declaratory judgment that under the terms of the

Employment Agreement, he is owed $6,400,000 in unpaid salary and bonus compensation and

that his 20 million Smart King options must be vested immediately.

                                    PRAYER FOR RELIEF

       WHEREFORE, Plaintiff respectfully requests that the Court enter judgment in its favor
and against Defendants as follows:

   (1) An award of damages against Smart King and Faraday for breaches of the Employment
       Agreement;

   (2) An order requiring Smart King and Faraday to immediately vest Plaintiff’s options to
       purchase 20 million shares of Smart King, as required by the Employment Agreement;

   (3) An award of damages against all Defendants based upon their violations of Section 10(b)
       of the Exchange Act and Rule 10b-5 thereunder;


                                                 28
Case 2:20-ap-01022-VZ   Doc 35
         Case 1:20-cv-00019     Filed 04/30/20
                             Document           Entered 04/30/20
                                       1 Filed 01/03/20  Page 2916:54:20
                                                                 of 29                      Desc
                        Main Document     Page 51 of 52



  (4) An award of damages against all Defendants based upon their fraudulently inducing
      Plaintiff to leave his lucrative partnership in New York and work for Faraday in California;

  (5) An award of damages against Smart King and Faraday, based upon their wrongful
      termination of Plaintiff in violation of applicable California public policy;

  (6) An award of damages against all Defendants, based upon their intentional infliction of
      emotional distress upon Plaintiff;

  (7) An award of damages against all Defendants, based upon their negligent
      misrepresentations to Plaintiff;

  (8) A declaratory judgment against Faraday and Smart King that Mr. Liu is entitled to
      $6,400,000 in unpaid salary and bonus compensation and that Mr. Liu is entitled to the
      immediate vesting of 20,000,000 Smart King options;

  (9) An award of punitive damages against all Defendants, based upon their intentional and
      malicious conduct;

  (10) An award of prejudgment interest, attorneys’ fees, and costs in favor of Plaintiff; and

  (11) Any such further and other relief that the Court deems just and proper.

                             DEMAND FOR TRIAL BY JURY

     Plaintiff demands a trial by jury on all issues so triable.


Dated: January 3, 2020
New York, New York
                                                     SEIDEN LAW GROUP LLP



                                               By:     /s/ Amiad Kushner             _




                                                     Amiad Kushner
                                                     469 Seventh Avenue, Fifth Fl.
                                                     New York, NY 10018
                                                     akushner@seidenlegal.com
                                                     (212) 523-0686
                                                     Counsel for Hong Liu




                                               29
        Case 2:20-ap-01022-VZ                      Doc 35 Filed 04/30/20 Entered 04/30/20 16:54:20                                     Desc
                                                   Main Document    Page 52 of 52



                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
                                3200 Park Center Drive, Suite 250, Costa Mesa, CA 92626


A true and correct copy of the foregoing document entitled (specify): Reply to Plaintiff's Opposition to Motion to
Dismiss Complaint Under Federal Rule of Civil Procedure 12(b) for Failure to State a Claim will be served or was
served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in the manner stated
below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
04/30/2020, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the
following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:

    • Lei Lei Wang Ekvall lekvall@swelawfirm.com,
        lgarrett@swelawfirm.com;gcruz@swelawfirm.com;jchung@swelawfirm.com
    • Robert S Marticello Rmarticello@swelawfirm.com,
        gcruz@swelawfirm.com;lgarrett@swelawfirm.com;jchung@swelawfirm.com
    • Benjamin Taylor btaylor@taylorlawfirmpc.com
    • United States Trustee (LA) ustpregion16.la.ecf@usdoj.gov

                                                                                            Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On (date) ____________, I served the following persons and/or entities at the last known addresses in this bankruptcy
case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail,
first class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the
judge will be completed no later than 24 hours after the document is filed.




                                                                                            Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) 04/30/2020, I served the
following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.
Via FedEx Overnight Mail:
Honorable Vincent P. Zurzolo
United States Bankruptcy Court
255 E. Temple Street, Suite 1360
Los Angeles, CA 90012
                                                                            Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

 04/30/2020                     Lynnette Garrett                                                /s/ Lynnette Garrett
 Date                           Printed Name                                                    Signature


            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
